             Case 1:19-cv-00087 Document 1 Filed 02/05/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


UNITED STATES OF AMERICA,                     §
       Plaintiff                              §
v.                                            §       CASE NO. 1:19-cv-00087
ROBIN HAMMOND a/k/a ROBIN                     §
GOACHER, OCWEN LOAN                           §
SERVICING, LLC, ARDITH N. FIDLER              §
f/k/a ARDITH N. KIEFER, and CAPITAL           §
ONE BANK (USA), N.A.,                         §
       Defendants                             §

                               UNITED STATES’ COMPLAINT

       Plaintiff United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403, at the

direction of the Attorney General of the United States, or his delegate, and at the request of the

Secretary of the Treasury, or his delegate, files this complaint against Defendant Robin

Hammond a/k/a Robin Goacher (“Hammond”) seeking: (1) judgment against Hammond in the

amount of her unpaid federal tax liabilities; (2) enforcement of IRS federal tax liens through

foreclosure against and sale of Hammond’s real property located at 3 N. Peak Road, Westlake

Hills, Travis County, Texas, 78746; and (3) distribution of the sale proceeds to the United States

in accordance with the lien priorities of the United States and the parties.

                                 JURISDICTION AND VENUE

1.     This Court has jurisdiction over this action pursuant to 26 U.S.C. §§ 7402(a)

and 7403(c) and 28 U.S.C. §§ 1340 and 1345.

2.     Venue lies with this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396 because Robin

Hammond resides, and the real property that is the subject of this action is located, in Travis

County, Texas.


                                                  1
             Case 1:19-cv-00087 Document 1 Filed 02/05/19 Page 2 of 7



                                           PARTIES

3.     Plaintiff is the United States of America.

4.     Defendant Hammond, [SSN XXX-XX-2924] is the taxpayer who did not file her federal

income tax returns for tax years 2004-2007 and currently owes federal taxes to the United States.

She resides at 3 N. Peak Road, Westlake Hills, Travis County, Texas, 78746, which is within the

jurisdiction of this Court. She can be served at her residence at 3 N. Peak Road, Westlake Hills,

Travis County, Texas.

5.     Defendant Ocwen Loan Servicing, LLC (“Ocwen”) is named as a defendant pursuant to

26 U.S.C. § 7403(b) because it may hold a lien on the real property at issue. Ocwen may be

served by serving its registered agent, Corporate Service Company dba CSC – Lawyers

Incorporating Service Company at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

6.     Defendant Ardith N. Fidler f/k/a Ardith N. Kiefer is named as a defendant pursuant to 26

U.S.C. § 7403(b) because she may hold a lien on the real property at issue. She may be served at

7826 Dakota Circle, Lago Vista, Travis County, TX 78645-4425.

7.     Defendant Capital One Bank (USA), N.A., (“Capital One”) 4851 Cox Road, Glen Allen,

Virginia, 23060 is named as a defendant pursuant to 26 U.S.C. § 7403(b) because it holds two

judgments against Hammond and it may hold a lien on the real property at issue. Capital One

may be served by serving its registered agent, Corporate Service Company dba CSC – Lawyers

Incorporating Service Company at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

             COUNT ONE: JUDGMENT FOR INCOME TAX LIABILITIES

8.     For tax years 2004, 2005, 2006 and 2007, Hammond failed to file her federal income tax

returns.



                                                2
             Case 1:19-cv-00087 Document 1 Filed 02/05/19 Page 3 of 7



9.      In the absence of Hammond’s tax returns, a delegate of the Secretary of the Treasury in

accordance with 26 U.S.C. § 6020(b) made timely assessments against Hammond for the taxes

and penalties shown below, which after adjustments for statutory interest accruals, penalty

accruals, and other statutory amounts resulted in the following liabilities as of November 8,

2018:

 Tax     Date of    Assessed Income      Accruals (as of            TOTAL AS OF 11/8/18
 Year    Assessment Tax/Penalty/Interest 11/8/18)
 2004    03/16/2009 $19,360.04           $3,402.75                  $22,762.79

 2005    03/16/2009     $34,084.50               $5,990.75          $40,075.25

 2006    03/16/2009     $49,195.96               $8,646.77          $57,842.73

 2007    04/19/2010     $42,758.62               $7,515.33          $50,273.95

 GRAND TOTAL                                                        $170,954.72



10.     Certified IRS Forms 4340, Certificate of Assessments, Payments and Other Specified

Matters, for Hammond’s federal income tax liabilities for tax years 2004, 2005, 2006 and 2007

are attached as Gov. Ex. 1, 2, 3 and 4, respectively.

11.     Despite having been given proper notice and demand for payment of the assessments

described above, Hammond has not paid the amounts due. Indeed, there are no abatements,

payments or credits because Hammond has failed to pay any amount towards her federal income

tax liabilities for tax years 2004-2007.

12.     Therefore, under 26 U.S.C. § 7402, the United States is entitled to judgment that

Hammond is liable and indebted to the United States for unpaid federal income taxes for tax

years 2004-2007 in the amount of $170,954.72 as of November 8, 2018, plus prejudgment and



                                                 3
                  Case 1:19-cv-00087 Document 1 Filed 02/05/19 Page 4 of 7



post judgment interest thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C.

§ 1961(c), until paid.

                           COUNT TWO: ENFORCEMENT OF TAX LIENS

13.        At the time of each of the assessments described above, a federal tax lien arose pursuant

to 26 U.S.C. § 6321 and attached to all property and rights to property then owned, or thereafter

acquired, by Hammond.

14.        On May 6, 1998, Hammond acquired the real property at 3 N. Peak Road, Westlake Hills,

Travis County, Texas, 78746 (“Peak Road Property”) from defendant Ardith N. Fidler.1 At the

time of the transaction, Hammond was a single person known as Robin Goacher.

15.        On information and belief, the Peak Road Property is also Hammond’s homestead.

16.        On February 28, 2011, the United States recorded a Notice of Federal Tax Lien against

Hammond for her unpaid federal income tax liabilities for tax years 2004-2007, in the official

public records of Travis County, Texas.2

17.        As the tax liabilities owed by Hammond remain unpaid, the United States is entitled

pursuant to 26 U.S.C. § 7403 to a judgment enforcing its federal tax liens through foreclosure of

those liens against Hammond’s interest in the Peak Road Property. Additionally, the Peak Road

Property should be ordered sold free and clear of any rights, titles, claims or interests of any of

the parties to this action with proceeds of the sale being paid first to the reasonable costs of sale

and then to the parties in the order of their priority of interest in the Peak Road Property.



1
    The Peak Road Property is more specifically described as attached in Gov. Ex. 5.

2
    A true and correct copy of the Notice of Federal Tax Lien is attached as Gov. Ex. 6.




                                                            4
                  Case 1:19-cv-00087 Document 1 Filed 02/05/19 Page 5 of 7



DEFENDANTS’ COMPETING CLAIMS

18.        To acquire the Peak Road Property, Hammond made a $143,910 promissory note in favor

of Fidler3 and such note was extended by agreement in May 1999 to become due in January

2000. Prior to the note’s maturity, on December 27, 1999, Hammond secured a 30 year,

$146,000 loan evidenced by a note payable to Union Planters Bank, N.A. and a deed of trust.4

19.        On April 7, 2004, Hammond (and her now deceased husband, Nicholas W. Hammond),

obtained a $193,500 home equity loan from Homecomings Financial Network Inc., now known

as Ocwen Loan Servicing LLC. This transaction paid the mortgage of $140,540.50 owed to

Union Planters Bank that had encumbered the Peak Road Property.5

20.        As of June 19, 2018, Hammond was indebted to Ocwen for $148,027.67, payable

monthly at $2,267.89.6

21.        Defendant Fidler’s original lien on the Peak Road Property has not been released.

Hammond’s obligation to pay Fidler for the Peak Road Property may have been satisfied with

monies borrowed by Hammond from Union Planters Bank or Homecoming Financial Network,




3
  The “Warranty Deed with Vendor’s Lien” and the “Deed of Trust” for the Peak Road Property transaction was
filed on May 8, 1998 in the public records of Travis County, Texas. A true and correct copy of each document is
attached as Gov. Ex. 7.

4
    A true and correct copy of the deed of trust is attached as Gov. Ex. 8.

5
  A true and correct copy of the Texas Home Equity Affidavit and Agreement, with the related HUD-1, is attached
as Gov. Ex. 9. The Union Planters Bank mortgage payoff of $140,540.50 is on line 104 of the HUD-1.

6
 A true and correct copy of Ocwen’s June 19, 2018, Mortgage Account Statement for Hammond’s account on the
Peak Road Property is attached as Gov. Ex. 10.




                                                             5
                  Case 1:19-cv-00087 Document 1 Filed 02/05/19 Page 6 of 7



Inc.7 In that instance, Defendant Fidler would not have a claim against Hammond’s interest in

the Peak Road Property and may be dismissed from this suit.

22.        As a defendant, Capital One holds two abstracts of judgment against Hammond. On

April 4, 2018, Capital One obtained a judgment for $2,202.03 against Hammond and abstracted

that judgment in the public records of Travis County, Texas, on April 24, 2018. On May 24,

2018, Capital One obtained a judgment for $5,863.77 against Hammond and abstracted that

judgment in the public records of Travis County, Texas, on June 7, 2018.8

23.        On information and belief, Capital One’s judgments stem from Hammond’s failure to

fully pay consumer credit card debts. In Texas, such debts/judgments cannot be enforced against

a homestead interest. Tex. Prop. Code § 41.001. Accordingly, Capital One may lack a valid,

enforceable interest against Hammond’s homestead in the Peak Road Property and should take

nothing from this suit.

                                                      PRAYER

           WHEREFORE, plaintiff United States of America, requests that this Court:

(a) Enter judgment in favor of the United States and against Robin Hammond for federal income

taxes for tax years 2004, 2005, 2006 and 2007, in the amount of $170,954.72 as of November 8,

2018, plus prejudgment and post judgment interest thereon at the rates set forth in 26 U.S.C.

§ 6601, 6621 and 28 U.S.C. § 1961(c), until paid;




7
    See Gov. Ex. 8, Schedule One.

8
    A true and correct copy of these abstracts of judgment is attached as Gov. Ex. 11.

                                                            6
              Case 1:19-cv-00087 Document 1 Filed 02/05/19 Page 7 of 7



(b) Determine that the United States has valid and subsisting federal tax liens that arose with the

tax assessments described above, and attached to all of the property and rights to property of

Hammond, including her interest in the Peak Road real property described above;

(c) Determine the priority of the interests of the parties in the Peak Road Property;

(d) Order that the United States’ federal tax liens be foreclosed upon the Peak Road Property,

that the property be sold free and clear of any rights, titles, liens, claims, or interests of any of the

parties to this action, and that the net proceeds of the sale be distributed to the parties in the order

of their priority of interest in the property;

(e) Order that, if the amounts distributed to the United States from the net proceeds of the sale of

the Peak Road Property are insufficient to satisfy fully the above-described tax liabilities owed

by Hammond, the United States shall have judgment for the deficiency against Hammond; and

(f) Award the United States such other and further relief as this Court deems just and proper,

including its costs incurred in this action and for any surcharge authorized by 28 U.S.C. § 3011.


February 5, 2019.

                                                 /s/ Manuel P. Lena Jr.
                                                 Manuel P. Lena Jr.
                                                 Texas Bar No. 12201255
                                                 U.S. Department of Justice, Tax Division
                                                 717 N. Harwood St., Suite 400
                                                 Dallas, Texas 75201
                                                 214.880.9750 [9741 fax]
                                                 manuel.p.lena@usdoj.gov
                                                 ATTORNEYS FOR THE UNITED STATES (IRS)




                                                   7
               Case 1:19-cv-00087 Document 1-1 Filed 02/05/19 Page 1 of 5




            United States                                             Of America


                                    Department of the Treasury
                                     Internal Revenue Service

                                                                             Date:   NOV 142818
                            CERTIFICATE OF OFFICIAL RECORD



I certij that the annexed: transcript of the taxpayer named therein in respect to the taxes specified, is a
true and complete transcript for the period stated, of all assessments, penalties, interest, abatements,
credits, reffinds, and advance or unidentified payments relating thereto as disclosed by the records of
this office as of the date of this certification. Form 4340, Certificate of Assessments, Payments and
Other Specified Matters for, Robin S Goacher, for U.S. Individual Income Tax Return (Form 1040),
for the taxodendineceer31,2OOonsistingofage____.




under the custody of this office.

                                                     IN WITNESS WHEREOF, I have hereunto set my
                                                     hand, and caused the seal of this office to be affixed,
                                                     on the day and year first above written.
                                                      By direction of the Secretary of the Treasury:




                                                      Janice Williams,
                                                      Accounting Operations Manager,
                                                      Submission Processing (Austin)


                                                                              Form 2866 (Rev. 09-1997)

                                                                                                    Government
                                                                                                      Exhibit
                                                                                                   _____________
                                                                                                         1
                     Case 1:19-cv-00087 Document 1-1 Filed 02/05/19 Page 2 of 5


       CERTIFICATE OF ASSESSMENTS,         PAYMENTS,   AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                                 EIN/SSN:                   2924
                                                              Redaction
                                                                           -2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: i040        TAX PERIOD: DEC  2004

                                                 ASSESSMENT,                PAYMENT,    ASSESSMENT
DATE         EXPLANATION OF TRANSACTION         OTHER DEBITS                CREDIT      DATE
                                                 (REVERSAL)                (REVERSAL)


             ADJUSTED GROSS INCOME
                         33,422.00

             TAXABLE     INCOME
                             25,472.00

             SELF EMPLOYMENT TAX
                          5,081.00

05—13-2008 SUBSTITUTE FOR RETURN                                          0.00           06-16—2008
           19210—887—00062—8

08—19-2008 STATUTORY NOTICE OF
           DEFICIENCY

             ESTIMATED TAX PENALTY                                244.79                 03-16-2009
             20090908

             ADDITIONAL TAX ASSESSED                          8,543.00                   03-16-2009
             22254—451-32396—9  20090908

             LATE FILING PENALTY                              1,922.17                   03-16—2009
             20090908

             INTEREST ASSESSED                                3,250.97                  03-16-2009
             20090908

             FAILURE TO PAY TAX                               2,050.32                  03-16—2009
             PENALTY
             20090908

02-02-2009 STATUTORY NOTICE OF
           DEFICIENCY CLOSED

05-31-2010   COP LEVY NOTICE      ISSUED

06—06-2010   CDP LEVY NOTICE     RETURN
             RECEIPT SIGNED

FORM 4340    (REV.    01-2002)                         PAGE         1
                  Case 1:19-cv-00087 Document 1-1 Filed 02/05/19 Page 3 of 5


       CERTIFICATE OF ASSESSMENTS,        PAYMENTS,   AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                                EIN/SSN:
                                                             Redaction
                                                                         2924
                                                                         2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  2004


                                                ASSESSMENT,               PAYMENT,      ASSESSMENT
DATE         EXPLANATION OF TRANSACTION        OTHER DEBITS               CREDIT        DATE
                                                (REVERSAL)               (REVERSAL)


02-25-2011 NOTICE OF FEDERAL TAX
           LIEN FILED

03-21-2011 FEES AND COLLECTION COSTS                               42.00

03—01—2011   LIEN FILING COLLECTION
             DUE PROCESS NOTICE ISSUED

             FAILURE TO PAY TAX                                    85.43                 07-11—2011
             PENALTY
             20112608

             INTEREST ASSESSED                               3,221.36                    07-07-2016
             20142505

04—17—2017 INITIAL     LEVY    ISSUED

06-18-2018 CERTIFICATION OF TAX
           ACCOUNT AS SERIOUSLY
           DELINQUENT TAX DEBT

06—18—2018 Notice of        certification as seriously delinquent            tax debt   sent to
           taxpayer     -    P

06—20-2018 RECEIVED POA/TIA

             INTEREST ASSESSED                               3,402.75                    11-05-2018
             20184205

04—03—2006 Taxpayer Deliquency Notice

05—29—2006 Taxpayer Deliquency Notice


FORM 4340    (REV.   01—2002)                         PAGE         2
                  Case 1:19-cv-00087 Document 1-1 Filed 02/05/19 Page 4 of 5


       CERTIFICATE OF ASSESSMENTS,      PAYMENTS,     AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                               EIN/SSN:       Redaction
                                                                         2924
                                                                         2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  200(4


                                               ASSESSMENT,                PAYMENT,    ASSESSMENT
DATE        EXPLANATION OF TRANSACTION        OTHER DEBITS                CREDIT      DATE
                                               (REVERSAL)                (REVERSAL)

03—16-2009 Statutory Notice of Balance Due

04—20-2009 Notice of Balance Due

07—06-2009 Notice of Balance flue

08—10—2009 Statutory Notice of     Intent   to Levy

07—11-2011 Statutory Notice of Balance Due

07—09-2012 Statutory Notice of Balance Due

07—07—2014 Statutory Notice of Balance Due

11—05-2018 Statutory Notice of Balance Due


FORM 4340   (REV.   01-2002)                          PAGE         3
                      Case 1:19-cv-00087 Document 1-1 Filed 02/05/19 Page 5 of 5


          CERTIFICATE     OF ASSESSMENTS,       PAYMENTS,       AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                                         EIN/SSN:                   -2924
                                                                       Redaction
                                                                                   —2837


TYPE OF TAX:    U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040         TAX PERIOD: DEC  2006



BALANCE               22,7ó2.79


I CERTIFY THAT THE FOREGOING TRANSCRIPT FOR THE ACCOUNT OF THE TAXPAYER NAMED
ABOVE IN RESPECT TO THE TAXES SPECIFIED IS A TRUE AND COMPLETE DATA COMPILATION
FOR THE PERIOD STATED OF ALL ASSESSMENTS, ABATEMENTS, CREDITS, REFUNDS, AND
ADVANCE OR UNIDENTIFIED PAYMENTS, AND THE ASSESSED BALANCE RELATING THERETO, AS
DISCLOSED BY THE RECORDS OF THIS OFFICE AS OF THE ACCOUNT STATUS DATE SHOWN
BELOW. I FURTHER CERTIFY THAT THE OTHER SPECIFIED MATTERS SET FORTH IN THIS
TRANSCRIPT APPEAR IN RECORDS OF THIS OFFICE. THE RECORDS ARE UNDER THE CUSTODY
OF, AND SET FORTH THE ACTIVITIES OF, THIS OFFICE.



SIGNATURE OF CERTIFYING
                         Janice WiIhamj’•
PRINT NAME:
                         pccounting Operations Ivlai iayi
TITLE:                   Submission Processing
                         Service Wide Delegation of Authority
DELEGATION ORDER:         DologutionOrderll-5

LOCATION:   INTERNAL REVENUE SERVICE


            ACCOUNT STATUS DATE          11/08/2018

FORM 4340     (REV.    01-2002)                                 PAGE
               Case 1:19-cv-00087 Document 1-2 Filed 02/05/19 Page 1 of 5




            United States                                              Of America


                                    Department of the Treasury
                                     Internal Revenue Service

                                                                              Date:   NOV 1 4 2!B
                            CERTIFICATE OF OFFICIAL RECORD



I certi1’ that the annexed: transcript of the taxpayer named therein in respect to the taxes specified, is a
true and complete transcript for the period stated, of all assessments, penalties, interest, abatements,
credits, refunds, and advance or unidentified payments relating thereto as disclosed by the records of
this office as of the date of this certification. Form 4340, Certificate of Assessments, Payments and
Other Specified Matters for, Robin S Goacher, for U.S. Individual Income Tax Return (Form 1040),
for the tax period




under the custody of this office.

                                                      IN WITNESS WHEREOF, I have hereunto set my
                                                      hand, and caused the seal of this office to be affixed,
                                                      on the day and year first above written.
                                                      By direction of the Secretary of the Treasury:

                                                     %7ar- 4Z
                                                      Janice Williams,
                                                      Accounting Operations Manager,
                                                      Submission Processing (Austin)


                                                                               Form 2866 (Rev. 09-1997)

                                                                                                   Government
                                                                                                     Exhibit
                                                                                                   _____________
                                                                                                         2
                  Case 1:19-cv-00087 Document 1-2 Filed 02/05/19 Page 2 of 5


       CERTIFICATE OF ASSESSMENTS,       PAYMENTS,   AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                               EIN/SSN:                  2924
                                                            Redaction
                                                                        2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  2005

                                               ASSESSMENT,               PAYMENT,    ASSESSMENT
DATE         EXPLANATION OF TRANSACTION       OTHER DEBITS               CREDIT      DATE
                                               (REVERSAL)               (REVERSAL)


             ADJUSTED GROSS INCOME
                         52,697.00

             TAXABLE   INCOME
                           64,697.00

             SELF EMPLOYMENT TAX
                          8,062.00

05—13-2008 SUBSTITUTE FOR RETURN                                      0.00            06-16-2008
           19210—887—00063—8

08-19-2008 STATUTORY NOTICE OF
           DEFICIENCY

             ESTIMATED TAX PENALTY                              636.99                03-16-2009
             20090908

             ADDITIONAL TAX ASSESSED                        15,881.00                 03-16-2009
             22256—451—32403—9  20090908

             LATE FILING PENALTY                            3,573.22                  03—16-2009
             20090908

             INTEREST ASSESSED                              6,429.45                  03-16-2009
             20090908

             FAILURE TO PAY TAX                             2,858.58                  03—16-2009
             PENALTY
             20090908

02-02-2009 STATUTORY NOTICE OF
           DEFICIENCY CLOSED

05-31-2010 CDP LEVY NOTICE      ISSUED

06-08-2010   CDP LEVY NOTICE RETURN
             RECEIPT SIGNED

FORM 4340    (REV.   01—2002)                        PAGE         1
                     Case 1:19-cv-00087 Document 1-2 Filed 02/05/19 Page 3 of 5


       CERTIFICATE OF ASSESSMENTS,         PAYMENTS,   AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                                 EIN/SSN:      Redaction
                                                                          2924
                                                                           2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  2005


                                                 ASSESSMENT,               PAYMENT,    ASSESSMENT
DATE         EXPLANATION OF TRANSACTION         OTHER DEBITS               CREDIT      DATE
                                                 (REVERSAL)               (REVERSAL)


02—25-2011   NOTICE OF FEDERAL TAX
             LIEN FILED

03—01—2011   LIEN FILING COLLECTION
             DUE PROCESS NOTICE ISSUED

             FAILURE TO PAY TAX                               1,111.66                  07—11—2011
             PENALTY
             20112608

             INTEREST ASSESSED                                5,593.60                  07-07-2014
             20 142505

04—17-2017   INITIAL     LEVY ISSUED

06-18-2018 CERTIFICATION OF TAX
           ACCOUNT AS SERIOUSLY
           DELINQUENT TAX DEBT

06—18—2018 Notice of certification as seriously delinquent tax debt                    sent to
           taxpayer   P   -




06—20-2018 RECEIVED POA/TIA

             INTEREST ASSESSED                                5,990.75                  11-05-2018
             20184205

03—16-2009 Statutory Notice of Balance Due

04—20-2009 Notice of Balance Due


FORM 4340    (REV.    01-2002)                         PAGE         2
                  Case 1:19-cv-00087 Document 1-2 Filed 02/05/19 Page 4 of 5


       CERTIFICATE OF ASSESSMENTS,      PAYMENTS,   AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                              EIN/SSN:      Redaction   2924
                                                                       2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  2005


                                              ASSESSMENT,               PAyMENT,    ASSESSMENT
DATE         EXPLANATION OF TRANSACTION      OTHER DEBITS               CREDIT      DATE
                                              (REVERSAL)               (REVERSAL)

07—06-2009 Notice of Balance Due

08—10-2009 Statutory Notice of     Intent to Levy

07—11—2011   Statutory Notice of Balance Due

07—09-2012 Statutory Notice of     Balance Due

07—07-2014 Statutory Notice of     Balance Due

11—05-2018 Statutory Notice of Balance Due


FORM 4360    (REV.   01-2002)                       PAGE          3
                      Case 1:19-cv-00087 Document 1-2 Filed 02/05/19 Page 5 of 5


          CERTIFICATE OF ASSESSMENTS,            PAYMENTS,      AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                                         EIN/SSN:                   2924
                                                                       Redaction
                                                                                   2837


TYPE OF TAX:    U.S. INDIVIDUAL INCOME TAX RETURN
FORM: ioo          TAX PERIOD: DEC  2005



BALANCE               40,075.25


I CERTIFY THAT THE FOREGOING TRANSCRIPT FOR THE ACCOUNT OF THE TAXPAYER NAMED
ABOVE IN RESPECT TO THE TAXES SPECIFIED IS A TRUE AND COMPLETE DATA COMPILATION
FOR THE PERIOD STATED OF ALL ASSESSMENTS, ABATEMENTS, CREDITS, REFUNDS, AND
ADVANCE OR UNIDENTIFIED PAYMENTS, AND THE ASSESSED BALANCE RELATING THERETO, AS
DISCLOSED BY THE RECORDS OF THIS OFFICE As OF THE ACCOUNT STATUS DATE SHOWN
BELOW. I FURTHER CERTIFY THAT THE OTHER SPECIFIED MATTERS SET FORTH IN THIS
TRANSCRIPT APPEAR IN RECORDS OF THIS OFFICE. THE RECORDS ARE UNDER THE CUSTODY
OF, AND SET FORTH THE ACTIVITIES OF, THIS OFFICE.



SIGNATURE   OF CERTIFYING OFFICER:

PRINT NAME:              Janice Willis
                         Accounting operations Manager
TITLE:                   Submission Processing
                         Service Wide Delegation of Authority
DELEGATION ORDER:
                         DeIegatonOrder11 5

LOCATION:   INTERNAL REVENUE SERVICE


            ACCOUNT STATUS DATE          11/08/2018

FORM 6340     (REV.    01—2002)                                 PAGE         4
              Case 1:19-cv-00087 Document 1-3 Filed 02/05/19 Page 1 of 5




            United States                                             Of America


                                    Department of the Treasury
                                     Internal Revenue Service

                                                                             Date:    NOV 1
                            CERTIFICATE OF OFFICIAL RECORD



I ceftii that the annexed: transcript of the taxpayer named therein in respect to the taxes specified, is a
true and complete transcript for the period stated, of all assessments, penalties, interest, abatements,
credits, reflmds, and advance or unidentified payments relating thereto as disclosed by the records of
this office as of the date of this certification. Form 4340, Certificate of Assessments, Payments and
Other Specified Matters for, Robin S Goacher, for U.S. Individual Income Tax Return (Form 1040),
for the tax Period ding December31, 2006 consisting of4 pages                          .




under the custody of this office.

                                                     IN WIThESS WHEREOF, I have hereunto set my
                                                     hand, and caused the seal of this office to be affixed,
                                                     on the day and year first above written.
                                                      By direction of the Secretary of the Treasury:




                                                      Janice Williams,
                                                      Accounting Operations Manager,
                                                      Submission Processing (Austin)


                                                                              Form 2866 (Rev. 09-1997)

                                                                                                 Government
                                                                                                   Exhibit
                                                                                                _____________
                                                                                                      3
                     Case 1:19-cv-00087 Document 1-3 Filed 02/05/19 Page 2 of 5


       CERTIFICATE OF ASSESSMENTS,         PAYMENTS,   AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                                 EIN/SSN:       Redaction    2926
                                                                            2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM2 1040        TAX PERIOD: DEC  2006

                                                 ASSESSMENT,                 PAYMENT,    ASSESSMENT
DATE         EXPLANATION     OF TRANSACTION     OTHER DEBITS                 CREDIT      DATE
                                                 (REVERSAL)                 (REVERSAL)


             ADJUSTED GROSS INCOME
                         74,302.00

             TAXABLE     INCOME
                             65,852.00

             SELF EMPLOYMENT TAX
                         11,296.00

05—13—2008 SUBSTITUTE FOR RETURN                                           0.00           06—16-2008
           19210-887—00064—8

08-19-2008 STATUTORY NOTICE OF                                       /
           DEFICIENCY

             ESTIMATED TAX PENALTY                             1,156.29                   03-16-2009
             20090908

             ADDITIONAL TAX ASSESSED                          24,635.00                   03-16-2009
             22254-451—32410-9  20090908

             LATE FILING PENALTY                              5,497.87                   03—16-2009
             20090908

             INTEREST ASSESSED                                4,060.93                   03-16-2009
             20090908

             FAILURE TO PAY TAX                               2,932.20                   03-16-2009
             PENALTY
             20090908

02-02-2009   STATUTORY NOTICE OF
             DEFICIENCY CLOSED

05-31-2010   CDP   LEVY NOTICE    ISSUED

06-08-2010   COP LEVY NOTICE     RETURN
             RECEIPT SIGNED

FORM 4340    (REV.    01—2002)                         PAGE          1
                  Case 1:19-cv-00087 Document 1-3 Filed 02/05/19 Page 3 of 5


       CERTIFICATE OF ASSESSMENTS,      PAYMENTS,   AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                               EIN/SSN:     Redaction
                                                                       2924
                                                                       -2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  2006


                                               ASSESSMENT,              PAYMENT,    ASSESSMENT
DATE         EXPLANATION OF TRANSACTION       OTHER DEBITS              CREDIT      DATE
                                               (REVERSAL)              (REVERSAL)


02—25-2011   NOTICE OF FEDERAL TAX
             LIEN FILED

03—01—2011   LIEN FILING COLLECTION
             DUE PROCESS NOTICE ISSUED

             FAILURE TO PAY TAX                            3,176.54                  07-11—2011
             PENAL TV
             20112608

             INTEREST ASSESSED                             7,937.13                  07-07-2014
             20162505

04—17—2017   INITIAL LEVY ISSUED

06—18-2018 CERTIFICATION OF TAX
           ACCOUNT AS SERIOUSLY
           DELINQUENT TAX DEBT

06—18—2018 Notice of certification as       seriously delinquent tax debt           sent to
           taxpayer   P -




06-20-2018 RECEIVED POA/TIA

             INTEREST ASSESSED                             8,666.77                  11-05-2018
             20186205

05—12-2008 Taxpayer     Deliquency Notice

03—16-2009 Statutory Notice of Balance flue


FORM 4340    (REV.   01—2002)                       PAGE         2
                  Case 1:19-cv-00087 Document 1-3 Filed 02/05/19 Page 4 of 5


       CERTIFICATE OF ASSESSMENTS,      PAYMENTS,      AND OTHER SPECIFIED MATTERS


ROSIN S GOACHER                                EIN/SSN:                   2924
                                                              Redaction
                                                                          2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  2006


                                                ASSESSMENT,                PAYMENT,    ASSESSMENT
DATE         EXPLANATION OF TRANSACTION        OTHER DEBITS                CREDIT      DATE
                                                (REVERSAL)                (REVERSAL)

04—20-2009 Notice of     Balance Due

07—06-2009 Notice of     Balance Due

08—10-2009 Statutory Notice of     Intent to    Levy

07—11—2011   Statutory Notice of Balance Due

07—09-2012 Statutory Notice of Balance Due

07—07-2014 Statutory Notice     of Balance Due

11—05—2018 Statutory Notice of Balance Due


FORM 4340    (REV.   01—2002)                          PAGE          3
                  Case 1:19-cv-00087 Document 1-3 Filed 02/05/19 Page 5 of 5


          CERTIFICATE OF ASSESSMENTS,           PAYMENTS,       AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                                        EIN/SSN:                    2924
                                                                       Redaction
                                                                                   2837


TYPE OF TAX:    U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040         TAX PERIOD: DEC  200&



BALANCE               57,842.73


I CERTIFY THAT THE FOREGOING TRANSCRIPT FOR THE ACCOUNT OF THE TAXPAyER NAMED
ABOVE IN RESPECT TO THE TAXES SPECIFIED IS A TRUE AND COMPLETE DATA COMPILATION
FOR THE PERIOD STATED OF ALL ASSESSMENTS, ABATEMENTS, CREDITS, REFUNDS, AND
ADVANCE OR UNIDENTIFIED PAYMENTS, AND THE ASSESSED BALANCE RELATING THERETO, AS
DISCLOSED BY THE RECORDS OF THIS OFFICE AS OF THE ACCOUNT STATUS DATE SHOWN
BELOW. I FURTHER CERTIFY THAT THE OTHER SPECIFIED MATTERS SET FORTH IN THIS
TRANSCRIPT APPEAR IN RECORDS OF THIS OFFICE. THE RECORDS ARE UNDER THE CUSTODY
OF, AND SET FORTH THE ACTIVITIES OF, THIS OFFICE.



SIGNATURE OF CERTIFYING OFFICE
                         Janice Willia
PRINT NAME:
                         Accounting Operations Manager
TITLE:                   Submission Processing
                         Service Wide Delegation of Authority
DELEGATION ORDER:        Dolcgation Order li-C

LOCATION:   INTERNAL     REVENUE SERVICE


            ACCOUNT STATUS DATE          11/08/2018

FORM 4340     CREV.   01-2002)                                  PAGE
               Case 1:19-cv-00087 Document 1-4 Filed 02/05/19 Page 1 of 5




            United States                                              Of America


                                   Department of the Treasury
                                    Internal Revenue Service
                                                                              Date:     MDV 14 2118

                            CERTIFICATE OF OFFICIAL RECORD



I certii’ that the annexed: transcript of the taxpayer named therein in respect to the taxes specified, is a
true and complete transcript for the period stated, of all assessments, penalties, interest, abatements,
credits, refimds, and advance or unidentified payments relating thereto as disclosed by the records of
this office as of the date of this certification. Form 4340, Certificate of Assessments, Payments and
Other Specified Matters for, Robin S Goacher, for U.S. Individual Income Tax Return (Form 1040),




                                                      IN WITNESS WHEREOF, I have hereunto set my
                                                      hand, and caused the seal of this office to be affixed,
                                                      on the day and year first above written.
                                                      By direction of the Secretary of the Treasury:




                                                      Janice Williams,
                                                      Accounting Operations Manager,
                                                      Submission Processing (Austin)


                                                                               Form 2866 (Rev. 09-1997)

                                                                                                 Government
                                                                                                   Exhibit
                                                                                                 _____________
                                                                                                       4
                  Case 1:19-cv-00087 Document 1-4 Filed 02/05/19 Page 2 of 5


       CERTIFICATE OF ASSESSMENTS,      PAYMENTS,   AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                              EIN/SSN:                    2926
                                                            Redaction
                                                                         2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  2007

                                              ASSESSMENT,                 PAYMENT,    ASSESSMENT
DATE         EXPLANATION OF TRANSACTION      OTHER DEBITS                 CREDIT      DATE
                                              (REVERSAL)                 (REVERSAL)


             ADJUSTED GROSS INCOME
                         70,928,00

             TAXABLE   INCOME
                           62,178.00

             SELF EMPLOYMENT TAX
                         10,784 .00

09—09—2009 SUBSTITUTE FOR RETURN                                        0.00           10-05—2009
           19210 —887-000 35—9

11—10-2009 STATUTORY NOTICE OF
           DEFICIENCY

             ESTIMATED TAX PENALTY                          1,035.47                   06-19-2010
             20101408

             ADDITIONAL TAX ASSESSED                       22,752.00                   04-19-2010
             13254—491-32009-0  20101408

03-30-2010   STATUTORY NOTICE OF
             DEFICIENCY CLOSED

             LATE FILING PENALTY                            5,119.20                   06-19—2010
             20101408

             INTEREST ASSESSED                              2,762.72                   06-19-2010
             20101408

             FAILURE TO PAY TAX                             2,844.00                   06-19-2010
             PENALTY
             20101608

02-25-2011 NOTICE OF FEDERAL TAX
           LIEN FILED

03—01—2011   LIEN FILING COLLECTION
             DUE PROCESS NOTICE ISSUED

FORM 6340    (REV.   01—2002)                       PAGE           1
                  Case 1:19-cv-00087 Document 1-4 Filed 02/05/19 Page 3 of 5


       CERTIFICATE OF ASSESSMENTS,         PAYMENTS,    AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                                 EIN/SSN:       Redaction
                                                                           2924
                                                                           -2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  2007


                                                 ASSESSMENT,                PAYMENT,    ASSESSMENT
DATE         EXPLANATION OF TRANSACTION         OTHER DEBITS                CREDIT      DATE
                                                 (REVERSAL)                (REVERSAL)


             FAILURE TO PAY TAX                                2,844.00                  07—11—2011
             PENALTY
             20112608

06-07-2013   COP LEVY NOTICE    ISSUED

06—26-2013 COP LEVY NOTICE      RETURNED
           UNDELIVERABLE

             INTEREST ASSESSED                                 5,401.23                  07-07-2014
             20142505

04—17-2017   INITIAL LEVY ISSUED

06-18-2018 CERTIFICATION OF TAX
           ACCOUNT AS SERIOUSLY
           DELINQUENT TAX DEBT

06—18—2018 Notice of certification as seriously delinquent tax debt sent to
           taxpayer   P -




06—20-2018 RECEIVED POA/TIA

             INTEREST ASSESSED                                 7,515.33                  11-05-2018
             20184205

12—22-2008 Taxpayer Deliquency Notice

04—19—2010   Statutory Notice of Balance Due

05—24-2010   Statutory Notice of    Intent    to Levy


FORM 4340    (REV.   01—2002)                           PAGE          2
                  Case 1:19-cv-00087 Document 1-4 Filed 02/05/19 Page 4 of 5


       CERTIFICATE     OF ASSESSMENTS,   PAYMENTS,   AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                               EIN/SSN:      Redaction
                                                                        2926
                                                                        2837


TYPE OF TAX:   U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1040        TAX PERIOD: DEC  2007


                                               ASSESSMENT,               PAYMENT,    ASSESSMENT
DATE         EXPLANATION OF TRANSACTION       OTHER DEBITS               CREDIT      DATE
                                               (REVERSAL)               (REVERSAL)

07—11-2012   Statutory Notice of Balance Due

07—09-2012 Statutory Notice of Balance Due

07—07-2014 Statutory Notice     of Balance Due

11—05-2018 Statutory Notice of Balance Due


FORM 4340    (REV.   01-2002)                        PAGE          3
                      Case 1:19-cv-00087 Document 1-4 Filed 02/05/19 Page 5 of 5


          CERTIFICATE     OF ASSESSMENTS,         PAYMENTS,      AND OTHER SPECIFIED MATTERS


ROBIN S GOACHER                                         EIN/SSN:                     292
                                                                        Redaction
                                                                                    2837


TYPE OF TAX:    U.S. INDIVIDUAL INCOME TAX RETURN
FORM: 1O0          TAX PERIOD: DEC  2007



BALANCE               50,273.95


I CERTIFY THAT THE FOREGOING TRANSCRIPT FOR THE ACCOUNT OF THE TAXPAyER NAMED
ABOVE IN RESPECT TO THE TAXES SPECIFIED IS A TRUE AND COMPLETE DATA COMPILATION
FOR THE PERIOD STATED OF ALL ASSESSMENTS, ABATEMENTS, CREDITS, REFUNDS, AND
ADVANCE OR UNIDENTIFIED PAYMENTS, AND THE ASSESSED BALANCE RELATING THERETO, AS
DISCLOSED BY THE RECORDS OF THIS OFFICE AS OF THE ACCOUNT STATUS DATE SHOWN
BELOW. I FURTHER CERTIFY THAT THE OTHER SPECIFIED MATTERS SET FORTH IN THIS
TRANSCRIPT APPEAR IN RECORDS OF THIS OFFICE. THE RECORDS ARE UNDER THE CUSTODY
OF, AND SET FORTH THE ACTIVITIES OF, THIS OFFICE.



SIGNATURE OF CERTIFYING OFFICE

PRINT NAME:               Janice Wilka
                          Accounting Operations Manager
TITLE:                    Submission Processing
                          Service Wide Delegation of Authority
DELEGATION ORDER:
                          Delegation Ordei 11-s

LOCATION:   INTERNAL     REVENUE SERVICE


            ACCOUNT STATUS DATE           11/08/2015

FORM .360     (REV.    01—2002)                                  PAGE         4
                      Case 1:19-cv-00087 Document 1-5 Filed 02/05/19 Page 1 of 1




         BEING ALL THAT CERTAIN 0.5374 ACRE, MO RE OR LESS, TRACr OR PARC
                                                                          EL OF LAND SITUATED
         IN TUE HENRY P. BILL LEAGUE, TRAVIS COUNTY, TEXAS, AND BEING THAT
         DESCRIBED IN DEED TO S. It WICKERT RECORDED IN VOLUME 1042, PAGE       SAME TRACT AS
         DEED RECORDS, AND ALSO DESCRIBED [N DEED TO A. N. KEEPER            1, TRAVIS COUNTY
         RECORDED [N VOLUME 11492, PAGE 206, TRAVIS COUNTY REAL PROPBY QWTCLAThI DEED
         B E[NG MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS           ERTY RECORDS, AND
         ATTACHED HERETO AND MADE A PART HEREOF FOR ALL INTENTS     SET FORT H ON EXHIBIT “A”
                                                                       AND PURPOSES;
 which has the address of #3 N PEAK ROAD
                                                       (Sutctj
                                                                           AUSTIN   .


 Texas         78746                            (‘Pmpeny Address’),
                     (Zip Codc)
Exhibit ‘A’


                                  METES N’JD BOLNDS DESCRIPTION


 Being all that certain 0.5374 acre tract or parcel
                                                     of land situated in the
l-iENRY 9. HILL LEAGUE, Travis County, Texas, and being
                                                        that same tract as
 described in Deed to J. H. Ijickert recorded in Volume
County Deed Records (TCDR), and also describ            1042, Page I, Travis
                                              ed In Deed to A. N. Kiefer by
Quitcla,m Deed recorded in Volume 1149?, Page 206,
                                                     Travis County Peal
Property Records (TCRPR), and being more particu
                                                  larly described by metes
and bounds as follows, to—wit:

BEGINNING at an iron pipe found in concrete markin
hereof, same being located in the East right—of—wayg the Northwest corner
Road (formerly Finley Drive) and being also           line of (North) Peak
                                             the
DELLñNLA HILLS, SECTION 2, a subdivision accord Southwest corner of Lot 10,
                                               ing to the map or plat
thereof recorded s Volume 8, Page 165, Travis
                                               Cowntv Plat Records, and
being further located South 3l03950 West—99.62
                                                  feet from an iron rod
found in asphalt marking the Northwest corner
                                               of said Lot 16;
THENCE, in a Southwesterly direction along the
                                                arc of a curve to the left
and with the said East right—of—way line of Peak
                                                  Road, said curve having a
rad;us of 363.0 feet, a chord bearing and distanc
                                                  e of South 17c35,45.
Wost—i39.94 feet to an angle iron found marking the
                                                     Southwest corner
her coc

THENCE, South 79°4550’ East, with the South
                                               line hereof and the North line
of that certain 0.517 acre tract as described
3299, Page 2310, TCDR, a distance of 175.05      in Deed recorded in Volume
                                             feet to an iron rod found at
the base of a dry stack rock wall markin
                                         g the Southeast corner hereof;
THENCE, North 06°29’lO’ East, with the East
142.36 feet to an iron rod found at          line hereof, a distance of
                                     the base of a dry stack rock w4ll
marking the Northeast corner hereof, sa$ne
                                           being located in the South line
of said Lot 18;

THENCE, North ei°O1’or Uest, with the North
line of Lot 18, a distance of 148.65         line hereof and the said South
                                     feet to the POINT OF BEGINNING and
containing 0.5374 acres 04 land.

BASIS OP BEARINGS:      Vol.       1042,   Page 1, TCDR

Compiled By:

Robert 11. Sherrod, R.P.L.S.                                     ‘    /
CEO, A Geographical Land Services Co.
4412 Spicewood Springs Road, P1002
Austin, Texas 7875?                                                            I,

1S : ks                                                                   ‘1   (I
May 5,  1998
CEO Job No. 987624
Texas Professional Title Company
CF No. 218716

Page 2 of 2 Pages
                                                                                         Government
                                                                                           Exhibit
                                                                                        _____________
                                                                                              5
                            Case 1:19-cv-00087 Document 1-6 Filed 02/05/19 Page 1 of 2
                               3592                                                                                             Government
                                               Department of the Treasury           Internal Revenue Service
Form 668 (Y)(c)
                                                                                -
                                                                                                                                  Exhibit
                                                      Notice of Federal Tax Lien                                               _____________
                                                                                                                                     6
(Rev. February 2004)

Area:                                                           Serial Number                        For Optional Use by Recording Office
SMALL BUSINESS/SELF EMPLOYED AREA #5
Lien Unit Phone: (800) 829-3903                                                     755260411
 As provided by section 6321, 6322, and 6323 of the Internal Revenue
 Code, we are giving a notice that taxes (including interest and penalties)
 have been assessed against the following-named taxpayer. We have made
 a demand for payment of this liability, but It remains unpaid. Therefore,
 there is a lien in favor of the United States on all property and rights to
 property belonging to this taxpayer for the amount of these taxes, and
 additional penalties, Interest, and costs that may accrue.
Name of Taxpayer ROBIN S GOACHER
                                                                            HI I UNllUI                         RGS       2011029259
Residence                 4209 HARCOURT DR
                          AUSTIN, TX 78727-5943

      IMPORTANT RELEASE INFORHATION: For each assessment listed below,
      unless notice of the lien is ref iled by the date given in column Ce), this notice shall,
      on the day following such date, operate as a certificate of release as defined


                        Tax Period                                     Date of            Last Day for               Unpaid Balance
 Kind of Tax              Ending   Identifying Number                Assessment              Refihing                of Assessment
     (a)                    (i)             (c)                          (d)                   (e)                         (f)
    1040               12/31/2004                                   03/16/2009            04/15/2019                       16011.25
    1040               12/31/2005                                   03/16/2009            04/15/2019                       27379.24
    1040               12/31/2006                                   03/16/2009            04/15/2019                       38082.29
    1040               12/31/2007                                   04/19/2010            05/19/2020                       34513.39




Place of Filing

                            TRAVIS COUNTY                                                              Total     $        115986.17
                            AUSTIN, TX 78767


This notice was prepared and signed at                                              TN                                             ,   on this,


the           16th day of          February            2011


Signature
for FRED BANKS                                t’’—..J
                                                                          R   SBSE
                                                                          (800) 829-3903
                                                                                                                           25-00-0008

        (NOTE: Certificate of officer authorized by law to take acknowledgment Is not essential to the validity of Notice of Federal Tax lien
        Rev. Rul. 71-466, 1971 -2 LB. 409)                                                                       Form 668m(c) (Rev. 2-2004)
                                                       Pan I Kept By Recording Office
                                                            -
                                                                                                                              CAT. NO 60026X
Case 1:19-cv-00087 Document 1-6 Filed 02/05/19 Page 2 of 2

          FILED AND RECORDED
              OFFICIAL PUBLIC RECORDS




              Feb 28, 2011     63:21 I’
                     GARTHOLOMEUD: $21.06
                                          2011029259
            Dana DeBeauvoir,   County Clerk
               Travis County    TEXAS
                      Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 1 of 10
     CORDED BY
TEXAS PgVnSSIDWALTITLE INC.
                                                                                                            1’
                                                                                                            0
                                                                                                FFLM CODE
                 WARRANTY DwIED WnH VENDOR’S
                                                                                     ‘‘1he57275 16
       DATE:          May     6   ,   1998


       GRANTOR: Ardith N. Kiefa, di’orced, a single person since October 18,1991

       GRANTOR’S MAILThJO ADDRESS:                t5 North l’eak Road, Austin, Ix 78766

       GRANTEE:       Robin Goxher, a single person

       GRANTEE’S MAILING ADDRESS:                  #3 North Peak Road. Austin,        IX   78746
                                                                                                                                  -:‘   —-—



                                                                                                                     “‘Lv-
                                                                                                                                    ;;:L:
       CONSIDERATION:                                                                                                   -‘Li>-
                                                                                                                        =
                                                                                                                        -<
                                                                                                                             C
                                                                                                                             a,
                                                                                                                         —
       $10.00 and other valuable consideration, receipt of width ii hthby owledged, and a note                          -
                                                                                                                             a,


       of cnn dale that is in the principal amount of $143,910.00, executed by Grantee, and payable
       to the order of Grantor. It is secured by a vendor’s liat retained in this deed and by a deed of
       trust of cvai date from Grantee to Ridge Williams, Trustee.

       PROPERTY (including any improvements):

      A net of land being a pan of that certain 40.662 acres of land in the HENRY P. fUll
      LEAGUE, Tiavis County, Texas, conveyed by S. Finley Ewing to LB. Batley and R.H.                              “
      Parley, by Deed dated May 13, 1947, recorded in Volume 844, Page 206, Deed Records of
      Travis County, Texas, and being the same property conveyed to Byron I). Kiefa and wife,
      Ardith Kiefu, by Deed dated January 16, 1965, recorded in Volume 2888, Page 140, Deed
      Records of Travis County, Texas; said net of land being more particularly described by metes
      and bounds set forth on Exhibit ‘A’ attached hereto and made a pan hereof.

      RESERVATIONS FROM AND EXCEPTIONS TO CONVEYANCE AND WARRANTY:

      This conveyance is made and accepted subject to all resthctions, covenants, conditions, rights-of-
      way and easements, if any, affecting the above described property that air valid, existing and
      properly of record and subject, further, to taxes for the year 1998 and subsequent years.


              Grantor, for the consideration and subject to the reservations horn and exceptions to
      conveyance and warranty, grants, sells and conveys to Grantee the property, together with all
      and singular the rights and appurtenances thereto in anywise belonging, to have and hold it to
      Grantee, Grantee’s heirs, executors, adminisnion, successors, or assigns Ibrever. Grantor
      hereby binds Grantor and Grantor’s heirs, executors, administrators, successors and assigns to
      wmant and forever defend all and singular the property to Grantee and Grantee’s helm,
3     executors, admlidstmwrs, successors and assigns, against eveiy pawn whomsoever bwMly
4     claiming or to claim the same or any pan thereof, except as to the reservations (mm and
      exceptions to conveyance and warranty.

             The vendor’s lien against and superior title to the pmpcay an retained with each note
      described is fully paid according to its turns, at wisich time this deed thafl become absolute.

             When the context requires, singular nouns and pronouns include the plural.




     2
                                                          at’ ;I,
      WARRANTY DEED WITH VENDOR’S LEN
                                                                       V RECORDS                                 Government
                                                                                                                   Exhibit
                                                        13179           g776                                     _____________
                                                                                                                       7
                 Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 2 of 10




Echibit   A


                             METES flit 6004DS OtECRI Ft I 01


Being all that certain 0.5374 acre tract or parc,) of land situated in the
He1RY P. HILL LEAGUE, Travis County, Texas, and being that same tract as
described in Deed to 3. H. Wickert recorded in Volume 1042, Page 1, TravIs
County Deed Records (TCDR), and also described in Deed to A. N. Kiefer by
Quitclaln Deed recorded in Volume 11492, Page 206, Travis County Real
Property Record; (TCRPR), and being more particularly described by metes
and bounds as fo1las, to—witi

BEGIt*41N0 at an iron pipe found in concrete marking the Northwest corner
hereof, same being located in the East right—of—way line of (North) Peak
Road (formerly Finley Drive) and being also the Southwest corner of Lot IS,
DELL* HILLS, SECTI01 2, a subdivision according to the map or plat
thereof recorded I Volume 8, Page 165, Travis County Plat Records, and
being further located South 31°39’SO’ 14,st—fl.62 feet Iran an Iron rod
found in asphalt marking the Northwest corner of said Lot IS;

THENCE, in a Southwesterly direction along the arc of a curve to the left
and with the said East right—of—way line of Peak Road, said curve having a
radius of 363.8 feet, a chord bearing and distance of South )7°35’45
W.st—139.94 feet to an angle iron found marking the Southwest corner
hereof j

TH91CE, South 7?°45’50’ East, with the South line hereof and the North line
of that certain 0.517 acre tract as described in Deed recorded in Volume
3299, Page 2310, TCDR, a distance of 175.85 feet to an iron rod Iound at
the base of a dry stack rock wall marking the Southeast corner hereof;

THENCE, North O6°2910’ East, with the East line hereof, a distance of
142.36 feet to an iron rod found at the base of a dry stack rock w411
marking the Northeast corner hereof, sam. being located in the South line
of said Lot lSj

THENCE, North B1°Ol’OO’ West, with the North line hereof and the said South
line of Lot 18, a distance of 148.65 feet to the POINT OP BEOII+41N0 and
containing 0.5374 acres of land.




                                                Dara CoBln:;vr Cccii CIoi<, !ra, Coio:i
                                              Taaas, do norcby colly 0:11 LFLS s a IO
                                              c:rrcct cony as rime apee:,rs a! record in my oTce
                                                          hae alt sCa 3’ o’1c0 on
                                              W hess
                                                                                      rp
                                                         oanau
                                                                           rt3 t018
                                                            J. ANDREW RAMIREZ




              REAl. PROPERTY RECORDS
               TRAVIS COUNTY. TEXAS

              13179        0777
                Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 3 of 10


                                       P.chowledgmern


STATE OF TEXAS
COUNTY OF Travis

        This instrument was achiowledged before me on the      6th    day   of    nay.    199
 i998, by Ardith N. Kicks.


                                                                 ftkattth-
                                                    Notary Public, State of Taas

                                                                                  M. A LLESES
                                                               w
                                                               D•                 SIATC1EY.AS

                                                               Q
                                                               M ‘b._   —    ca..i u, oq.ci xci




AFTER RECORDING RETURN it:


                                        •
                                                    saw
                                                    —I




                                                                            FILED
                                                                     SSMAY-8 P1(1031
                                                                       DANA DEÜAUVOIR
                                                                         COUNTY CLERK
                                                                     TRAVIS COUNTY. TEXAS




dm8718.                            I   ——n               —
                                  a — — da                ta—
                                  aa, fl.aVIflfl
                                  — Wd     —. —
                                                                                    Dana DnBoauv,r, Crunt, Crerk, I ‘a.s County
                                            NAY $                                leans, do hemby coflty Ml lhrs is a rue and
                                                                                 .:trrcct rany as snob anpoars at record rn my oW.ce
                                                                                       ms my hand nod seal of       °
                                                                                                                          EP 1 3 2018



                                                                                                 J, ANDREW RAMIREZ




WARRANrY DEED WITh VENDOR’S      LIEN                 cm         Wh       VT: CW
      PEAl. PROPERTY RECORDS                               St FM liEs Ifl
       TRAVIS COUNTY. TEXAS

       13179         0778
                         Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 4 of 10
KiM PTh*Essioj iiiu the.

                                            DEED OF musi’                            FILM CODE
                                                                                 00005727516
        DATh                   6    ,   wgs

        GRANTOR: Robin Goacha, a single person
                                                      •3 North Peak Road, Austin1 U 78746
        GRANTOR’S MAILING ADDRESS:


       TRUSTEE:         Ridge Williams

       TRUSTEE’S MAilING ADDRESS:                      3305 Northland Düve, Suite 207, Austin, Travis
                                                       County, Texas 78731


       BENEFICIARY:           Mxiith N. Kiefer

       BENEFICIARY’S MAILING ADDRESS:                    #5 North Peak Road, Aintin, U 78746




       NOTE(S)

               Date:          May       6     ,1998

               Amount:        $143,910.00

               Maker          Robin Goacher

               Payee:         ANith N. Kicks

               Final Maturity Date: as piuvided in the Note

               Terms of Payment         as specified therein, bating interest as therein stipulated,
                                        providing for acceleration of matuity and for attorney’s f, as
                                        well as any and all renewals extensions and inmngemaib
                                        thereof.


       PROPERTY (including any improvements):

       A tract of land being a part of tMt certain 40.662 san of land in the HENRY P. ImI
       LEAGUE, Travis County, Texas, conveyed by S. Finley Ewing to A.B. Halley and R.H.
       Fadey, by Deed dated May 13, 1947, recorded in Volume 844, Page 206, Deed Records of
       Travis County. Texas, and being the same property conveyed to Byron D. Kicks and wife,
       Mdith Kicks, by Deed dated January 16, 1965, reconied in Volume 2888, Page 140, Deed
       Records of Travis County, Texas; said tract of land being mart asticubñy described by metes
       and bounds set forth on Exhibit “A’ attached hereto and made a part herf.
                                                                                                                          HAY 3 12018
       PRIOR LIEN(S) (mcludmg recording mfonnaton):                                            I, Dana DeSeauvor, Ccunty Crk, Travis County,
                                                                                               Texas, do hereby certify that b’s Es a two and
                                                                                               xrecl copy as sane a:pea’s of re:crd    fl   my   offix.
       None                                                                                    W:ness my hir.t arc seal Of ofrize en
                                                                                                             Da’.a DeSeauvoi; County C o’k
                                                                                               tS,
                                                                                                       )     Dy Dopi1y.


       DEED OF TRUST                                                                                 PageS                  1”
                                              Rk’ PRDPERTY RECORDS
                                               IRAVIS QUNtY. TEXAS

                                              13179        0778
                    Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 5 of 10



Exhibit   A


                               tETES N4D BOLNDS DESCRIPTI4

Being all that certain 0.5374 acre tract or parcel of land situated In the
HU4RY P. KILL LEAGUE, Travis County, Texas, and being that tame tract as
described in Deed to J. H. Wickert recorded in Volume 1042, Page 1, Travis
County Deed Records (TCDR), and also described in Died to A. N. Kiefer by
Gultclaim Deed recorded in Volume 11492, Page 206, Travis County Real
Property Records (TCRPR), and being more particularly described by metes
and bounds as follows, to-witi

BEGIttlING at an iron pipe found in concrete marking the Northwest corner
hereof, same being located in the East rlght—of-ssay line of (North) Peak
Road (formerly Finley Drive) and being also the Southwest corner of Lot 18,
OELLfl1A HILLS, SECIQ4 2, a subdivision according to the map or pitt
thereof recorded I Volume 8, Page 165, Travis County flat Records, and
being further located South 31°39’SV West—99.62 feet frat an iron rod
4ound in asphalt marking the Northwest corner of said Lot 16;

TKe4CE, in a Southwesterly direction along th. arc of a curve to the left
and with the said East right—of-way line of Peak Road, said curve having a
radius of 363.8 feet, a chord bearing and distance of South l7°35’45
West—l3?.94 feet to an angle iron found marking the Southwest corner
hereof;

THe4CE, South 79°45’Sr East, with the South line hereof and the North line
of that certain 0.517 acre tract as described in Deed recorded in Volume
3299, Pave 2310, TCDR, a distance of 175.85 feet to an iron rod found at
the bate of a dry stack rock wall marking the Southeast corner hereof;

THe4CE, North 06°2990’ East, with the East line hereof, a distance o4
142.36 feet to an Iron rod found at the base of a dry stack rock wVl
marking the Northeast corner hereof, same being located in the South line
of said Lot IS;

THENCE, North 61°01’OO’ West, with the North line hereof and the said South
line of Lot 19, a distance of 149.65 feet to the POIttt OF BEOItt1ING and
containing 0.5374 acres of land.




                                                                          MAYnt
                                                                                3CId’12mB
                                                                                      TnvS ODunLY
                                                                   De8e1N0•   GOUt

                                                             faxas, do hereby Ce     a! recwd in my office
                                                             correOl py as Sam   bI officeon
                                                             wzness my   hand a  -




                                                               r D-naDe°°2
                                                                       6 Depti


                                                                                        T. PEREZ
              REAl. pROPERTY RECORDS
               TRAVIS iOUNTY.lEXA$

              13179        0780
                  Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 6 of 10


 OTH EXCEPTIONS TO CONVEYANCE AND WARRANTY:

This conveyance is made and accepted subject to all resuictions, covenants, conditions, rights-of-
way, assessments and easements, if any, affecting the above described property that are valid,
existing and properly of record and sutect, flsflhn, to taxes for the year 1998 and subsequent



        For value received and to secure payment of the note, Grantor conveys the property to
Trustee in mist. Grantor warrants and agrees to defend the tide to the property. If Grantor
paknns all the covenants and pays the note according to its terms, this deed of mist shall have
no farther effect, and Beneficiary shall release it at Gnnt&s expense.


GRANTOR’S OBLIGATIONS

        Grantor agrees to:
                 I.    keep the property in good repair and condition;
                2.     pay all taxes and assessments on the property when due;
                3.     preserve the lien’s priority as it is established in this deed of thist
                4.     maintain, in fan acceptable to Beneficiary, an insurance policy that
                       a.       covers all improvements for their Ml insurable value as
                                determined when the policy is insured and renewed, unless
                                Beneficiary approves a smaller amount in writing;
                      b.       contains an 80% coinsurance clause;
                      c.       provides fire and extended coverage, including windstorm
                               coverage;
                      d.       protects Beneficiary with a standard mortgage clause;
                      e.       pmvidafloedinsuranceasanydmethepLupCaty isinaflood
                               hazard am; and
                      1.       contains such other coverage as Beneficiary may reasonably
                               require;
               5.     comply at all times with the requirements of the 80% coinsurance clause;
               6.     deliver the insurance policy to Beneficiary and deliver renewals to
       Beneficiary at least ten days before expiration;
               7.     keep any building occupied as requited by the uisurm policy; and
                8.    if this is not a first lien, pay all prior lien notes that Grantor is personally
       liable to pay and abide by all prior lien instruments.


BENEFICIARY’S RIGHTS

        1.     Beneficiary may appoint in writing a substitute or succesr trustee, succeeding
to all fights and responsibUides   of Trustee.
        2.     If the proceeds of the note are used to pay any debt secured by prior liens,
Ben flciayissiibmgatedtoallofthetightsandliensoftheholdenofanydthtsopeid.
        3.     Beneficiary may apply any proceeds received undo the insurance policy either
to reduce the note or to repair or replace damaged or dntoyed improvements covered by the
policy.
        4.     If Grantor fails to perform any of Grantor’s obligations, Beneficiary may perform
those obligations, and be reimbursed by Grantor on demand at the place where the note is
payable for any sums so paid, including attorney’s fees, plus interest on those sums from the
dates of payment at the rate stated in the note for matured, unpaid amounts. The sum to be
rrimbuned shall be secured by this deed of mist.                                                                           MAY 3 1 2018
        5.     If Grantor defaults on the note or fails to perform any of Grantor’s obligations or       I.   Dana DeBeaJv    u1Yj jnty
if default occurs on a prior hen note or other inswiment, and the default continua after
                                                                                                         J%    cow as ane apencs at reco”! n my otflce.
Beneficiary gives Grantor notice of the default and the time within which it must be cured, as           wb,ess nqhvd aid SOS 0’ o’te Cr
may be required by law or by written agreement, that Beneficiary may:
                                                                                                                  Dana DeBeauvair County Cleric
                                                                                                                      8y

DEED OF ThUST                                                                                  hp 2
                                                                                                                               T. PEREZ
              $3179            078!
                 Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 7 of 10


                 a.      declare the unpaid principal balance and earned interest on the note
                         immediately due;
                 b.      request Trustee to foreclose this lien, in which ase Beneficiary or
                         Beneficiary’s agent shall give notice of the foreclosure sale as provided by
                         the Texas Property Code as then amended; and
                 c.      purchase the property at any foreclosure sale by offering the highest bid
                         and then have the bid credited on the note.


  ThUSrEE’S DUTIES

        If requested by Beneficiary to foreclose this lien, Trustee thall:
         I.     either personally or by agent give notice of the breclostae sale as required by the
 Texas Property Code as that amended;
        2.     sell and convey all or pan of the property to the highest bidder for cash with a
 general warranty binding Grantor, subject to prior hens and to other exceptions to conveyance
 and warranty; and
        3.     from the proceeds of the sale, pay, in dils ordet
               a.       expenses of foreclosure, including a commission to Thistee of 5% of the
                        bid;
               b.       to Beneficiary, the Ml amount of principal, interest, attorney’s fees, and
                        other charges due and unpaid;
               c.       any amounts required by law to be paid before payment to Grantor; and
               d.       to Grantor, any balance.


 GENERAL PROVISIONS

          I.     If any of the property is sold under this deed of trust, Grantor shall immediately
 surrender possession to the purchaser. If Grantor fails to do so, Grantor shall become a tiant
 at sufferance of the purchaser, subject to an action for ftrcible detainu.
         2.      Recitals in any Trustee’s deed conveying the property will be presumed to be true.
         3.      Proceeding under this deed of thist, filing suit for foreclosure, or pursuing any
 other remedy will not constitute an election of remedies.
         4.      This lien shall be superior to liens later created even if the time of payment of j
 or part of the note is extended or pan of the property is reTeased.
         5.      If any portion of the advancennts cannot be lawfully secured by this deed of
 trust, payments shall be applied lint to diseharge that portion.
         6.      Grantor assigns to Beneficiary all sums payable to or received by Grantor from
 condemnation of all or pan of the property, horn private sale in lieu of condemnation, and from
 damages caused by public works or consth,ction on or near the pn,pcrty. After deducting any
 expenses incurred, including attorney’s fr, Beneficiary may release any remaining sums to
Grantor a apply such sums to reduce the note. Beneficiary shall not be liable for failure to
 collect or to exercise diligence in collecting any such sums.
         7.     Grantor assigns to Beneficiary absolutely, not only as collateral, all present and
future rent and other income and receipts from the property. Leases axe not assigned. Grantor
warrants the validity and enforceability of the assignment. Grantor may as Beneficiary’s licait
collect rent and other income and receipts as long a Grantor is not in default under the note or
this deed of trust. Grantor will apply all rent and other income and receipts to payment of the
note and performance of the deed of nust, but if the rent and other income and receipts exceed
the amount due under the note and deed of bust, Grantor may retain the excess, if Grantor
defaults in payment of the note or performance of the deed of thist, Beneficiary may terminate
Grantor’s license to collect and then as Grantor’s agent may rent the property if it is vacant and                 MAY 3 12013
collect all rent and other income and rectpas Ben4lci.aq                                         y      1D3-aDeBea..vo CCL’ CI.’r%T’ CcuiIj
obligations as lessor or landlord with respect to any xcupant of the piuprty. Beneficiary may                            e
                                                                                                        e& copy s                 c’ rcccrd q my a91:e
exercise Beneficiary’s rights and remedies wider this paragraph without taking possession of the        v(lncss ny har.d   SCi C c9te cfl
property. Beneficiary shall apply all sent and other income and receipts collected (IMU thiS            4$t
                                                                                                                   Dma DecaUVflir CountY Cedc
paragraph first to expenses incurred in exercising Beneficiary’s rights and remedies and then to
Grantor’s obligations under the note and deed of trust in the order determined by Beneficiary.                          Ut
                                                                                                        ‘O’        ‘




                                                                                                                             I. PEREZ
                      REAL PRDPCRtY RECORDS
                        TRAVIS COUNTY. TEXAS

                      13179           0782
                  Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 8 of 10


  Beneficiary is not required to act under this paragraph, and acting under this paragraph does not
  waive any of Beneficiary’s other rights or remedies. If Grantor becomes a voluntary or
  involuntary bathupt, Beneficiary’s filing a proof of claim in bankruptcy will be Wiwnount to
  the appointment of a receiver under Texas law.
          8.      Interest on the debt secured by this deed of mist shall not exceed the maximum
  amount of nonusutious interest that may be conbnd for, taken, reserved, charged, orreceived
  under law; any interest in excess of that maximum amount shall be credited on the principal of
  the debt or, if that has been paid, refunded. On any acceleration or required or pennifled
  prepayment, any such excess shall be canceled automatically as of the acceleration or
  prq*yment or,if already paid, Credited 00 the principal of the debt or, if the principal of the
  debt has been paid, refunded. This provision ovenides other provisions in this and all other
  insmiments concerning the debt.
         9.       When the context requires, singular nouns and pronouns include the plural.
        tO.       The term note includes all sums secured by this deed of mist.
        It.       This deed of mist shall bind, inure to the benefit of, and be exercised by
  successon in interest of all parties.
        12.       II Grantor and Maker are not the same person, the am Grantor shall include
 Maker.
        13.       Grantor will notify Beneficiary in writing promptly of (a) the commencement of
 any legal or regulatory proceedings affecting the Property or any past thereof, including without
 limitation, (I) any and all enibreement, clean-up, removal or other governmental or regulatory
 actions instituted, completed or threatened pursuant to any applicable federal, stale or local laws,
 ordinances or regulations relating to any substances defined as or included in the definition of
 ‘hazardous substances’, ‘Hazardous wastes, • ‘hazardous material? or ‘toxic substances’ under
 any applicable federal or state laws or regulations (collectively referred to hereinafter as
 ‘Hazardous Materials’) af&aing the Property (‘Hazardous Material Lawfl, (tiflfl claims made
 or threatened by any third party against Granton or the Pn.rty relating to damage,
 contribution, costs recovery compensation, loss or iiury resulting from any ‘Hazardous
 Materials’ (the matters set forth in clauses Q) and (U) are hereinafter rekrred to as ‘Hazardous
 Materials Claims’), and (iii) Oranton’ discovery of any occurrence or condition of the Property
 or any pan thereof to be subject to any restrictions on the ownership, occupancy, transferability
 or use of the Property under any Hazardous Materials Laws; and (b) any casualty loss affecting
 the Property or any portion thereof, and will take such action as may be necesnay to preserve
 Beneficiary’s tights affected thereby; and should Grantors full or refuse to take any such action,
 Beneficiary may, at the election of the Beneficiary, take such action on behalf and in the name
 of Granton and at Granton’ cost and expense. To the fullest extent permitted by law, Granton
agree to indemnify the Beneficiary and Trustee, their respective directors, officers, contracton,
employees, agents, inwtees, successors and assigns horn any and all liabilities (including strict
liability), actions, demands, penalties, losses, damages, costs or expenses (including, without
limitation, auonieys’ fees and expenses, and remedial, detoxification, repair and cleanup costs
or costs associated with the planning of such marten), suits, foreseeable consequential damages,
costs of any settlement or judgment and claims of any and every kind whatsoever which may
now or in the future (whether before or after the release of this deed of mist) be paid, incurred
or suffered by or asserted against Beneficiary or Trustee by any person or entity or govern mental
agency for, with respect to or as a direct or indirect result of, the presence on or under, or the
escape, seepage, leakage, spillage, use, generation, manufwure, production, storage, threatened
release, discharge, disposal, emission or release from the Property of any Hazardous Materials
or any contamination from Hazardous Materials or arise out of or result from the anironmental
condition of the Property or the applicability of any governmental requirements relating to
Hazardous Material (including, without linilwion, CERCL4, RCRA or any federal, state or
local so-called ‘supafund’ or ‘suprthai’ laws, flutes, laws, ordinances, codes, rules,
regulations, order or decrees), regardless of whether or not caused by or within the control of
Grantor, Beneficiary or Trustee.             The representations, covenants, warranties and                                   NAY 3 1 2018
indemiüflntions contained in this paragraph shall survive the release of this deed of mist and/or I, Dana DeBeauvor County Clerk, TrayN CoeirIIt
the extinguishment of this lien by foreclosure or action in lieu thereof.                             Texas, do hereby certiFy thai this Is a run and
                                                                                                      correct copy as same appears ci recard in     myoflce.
                                                                                                           V,9tness my hand and seal of nfline on
      14.       Grantor represents that this deed of mist and the note an given for the following
purposes:                                                                                                             flat DeBeauvi Cnunt Crei<
                                                                                                                      B


DEED OF TRUST
                     REAl. PRCtPERIY RECORDS
                                                                                                  hge4                          t PEREZ
                       TRAVIS COUNTY,TEXAS

                    13179             0783
                        Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 9 of 10
           ‘)t                   ni—

                                                                               t
             tv.:..:.               .:..



        The dtht evidenced by the note is in past payment of the purchase ‘r’&iê jkJai, i
 the dtht is secured both by Oils deed of trust and by a vendor’s lien on the pmpaty, which is
 expressly retained in a deed to Grantor of even date. This deed of trust does not waive the
 vendor’s lien; and the two liens and the rights created by this instrument shall be cumulative.
 Beneficiary may elect to kreclosc under either of the liens without waiving the other or may
 foreclose wider both. The deed is incorporated into this deed of trust.

        15.      If all or any pad of the properly is sold, conveyed. leased for a period longer than
 three (3) years, leased with an option to purchase, or otherwise sold (including any contract for
 deed), without the prior written consent of the Beneficiary, then the Beneficiary may at
 Beneficiary’s option declare the outstanding principal balance of the note, plus accrued interest,
 to be immediately due and payable. The creation of a subordinate lien, any sale thereunder, any
 deed wider threat a order of condemnation, any conveyance solely between makers, the passage
 of flUe by reason of the death of a maker or by operation of law shall not be construed
                                                                                             as a sale
 or conveyance of the property.

        16.     Gnntor than furnish to Beneficiary, annually beMe the taxes become delinquent,
 copies of mx receipts showing that all taxes on the yiu1tfl have beai —. Grantor shall
 finnish to Beneficiary annually evidence of current paid-up insurance in accordance with the
 terms of this deed of trust.


                       C.. ‘..icr1’.i<




                                                          Robin Goacher


        ‘     ‘‘   “
                             “
  -   tflf’1trn,




                                                Acbiowledgment


STATE OF TEXAS
COUNTY OF    travis



       This instrument was acknowledged before me on the            6th day of Mfl
1998, by Robin Gcher.



                                                         Notary Public, State of Tan


                                                                          .•



AFTER RECORDING RETURN T0

                                                                 f
                                                                                             1J
                                                                               caiM DY. 0*07 21
                                                                                                                           4AY 312018
                                                                                                     ) Dana DeseaUvoir, CounI Cer$c, Travis County,
                                                                                                             do hereby cerl:ty thai thiS is a two and
                                                                                                                                                      office
                                                                                                      ccnect copy as same appears ot record in my
                                                                                                      w;uncss my hind and seai of office on



dftnB7lR t                                                                         ,                 ; ::r°r—
DEED   OF TRUST
                                                                 A—3                                                            T. PEREZ
                                                                   hi;
              I3j7                       078k
                                                                                                                                                                                                                       SSIM                                   BUS,
                                                                                                ‘0
                                                             I-
                                                                                                                                                                :‘ffi                                              .
                                                ,.Ø flS’A
                                                                              —1z:      :0 2DI1 ti:                   ..t’ t’!                                               .2L’       •:.    .-                                        -.   .,:    ,,,           •r1,
                                                                                  ‘2.        ‘‘‘l                          ••;:‘Q,,i•,i                                  sf!:.                      .ini—h,                                         pd’
                                                            ‘,::‘,.:.::.‘j          d llr.rL’               r.v,.,t                        .    “           ‘           t’’ ,::i                                       i:.JI
                                                                                                                                                                                                sHi       ‘,,i’,                         ‘5/.. 3iii          :i.i/::,I,
      Z3HJd 1                                                                                                      “us’ ;,,v                     ,r.’:.:            _!       .,,‘,.ti..”’.zii:.              .,.I..l!                                                          ,:..,[‘;:;r
—   jdaa                                       &$t    %            i’Jii’;          ii21lt4             ,i.         u.’’.t..i.’)I’’’,j                                  .13k.)   —   /hJ,!,f’         ‘‘!‘‘‘“.                                 :...‘
                                                                                          ‘r!r2;:,!.                                ..               -     •.     ‘:         .JF2                   :2.:;.,::
                                                                             25.:!.’.                                                                                                                                                                    ‘u;,        .eH,,               —
              4.G!D ?1Lr3D .!c.ineasaG   EUBO ‘f,,’
                                                           ii;   i_i.il    ‘‘,‘     tii’,n’jH f                            :1;           ,‘.‘.i’,t:!i.,’i                                     .u.,.                    .,-•          ‘h’i’i                 ‘g’:       ::‘c’;/’
                .10 ‘fl:jp 0 [SOS PLC puLq AU! SSO,4’’,
                                                                 1u5i      u’)U1.jt. /1:1, •‘j’’1                                        ‘‘I   t:,ii,ii                     q:;ri:t:f :1,!)’:.,                        -::                               .:‘:              ,‘u’:.:
                                                                                                                                                                                                                                    t’.;!,                         ri,
           i piosa) a gjuadQe owes se AdOD                                                                                                                                                                                                                                                   •,:-,r;’.A
                                                  pa1sc
                                                                                                            ....   .:-.             ,,::‘,-,,Fe..                                                             dir.,),)
         LC 0fl4 0 SI S.iIl Wtfl JI1Oo ?.qo,aq cp ‘SExOi
                                                           vu’,!           :L                                                                                           2                     -‘i:’                                       ‘    ‘.   ‘-‘‘‘     ;!‘:,; ‘,-:;::‘,
    $j’’tlç ?At1J 1i101J Ajtno3
                                   ‘J’OAflee9a    9G ‘I               t’”I          ,r-S                ::.‘,j,.’-’             -                                  :‘,i’h,,i,’.:                    2’:’-;’                        ‘‘•
                                                                                                                                                                                                                                                          ..,e:::f:_);.,_::
                                                                                    ‘l?lIi,t             2’? ,;2      .,    ‘—2,:’ jiI’’i,-                                      5)):                                  7
                                                                                                                                                                                                               .
                                                                           b,                                                                                                                         .                        ‘i:.,,, •;‘I ‘hi                    ‘‘iF’   I.’,’   /‘‘
               0101 1 E AVW
                                                           .-,t:js,:,ibb ,ji!,i’.,Urf /5.2.1 Jf                                 j’i:’-,ci           ,‘II                             •.di’jq;f!       ‘;    5?r,2              .
                                                                          !:,,1)         Liifs1            ‘‘5’.’!!                            ‘22D’’’1Fj ‘EU :n,-;.’;U :2.                                :2’?                u.             .‘    ‘U!;J;fl
                                                                                  tn,1n,iu-;;,             U’      ;.,•;.i:!? (]i;-LibiI                                    iU’’2:’     I’’ ,,ü,i:                     :;‘,              ,‘               .i,r,,ui;’,,J ‘.1
                                                                                                                                                                                                              air—
                                                                          —                                                 .       -:..        :,*:..
                                                                                                                                                                                                                               — —J ——
                                                                                                                                                                                                              eel. —                          —                 —‘
                                                                                                                                                                                                                                                                         a                       -.
                                                                                                                                                                                                                                                         ‘p..-.;               Ir)
                                                                                                    :                                    -:2:;’]
                                                                                        r2                                      .‘.
                                                                                                                                C”’                                                                   ‘i                                            2/                      2:1
                                                                                                                                                                                                -             -            -                                  —
                                                                                     I
                                                           —
                                                                                                                                                                                                                           —                                           -
                                                                    -—                  ec;i0’AVflô”
                                     Case 1:19-cv-00087 Document 1-7 Filed 02/05/19 Page 10 of 10
                            Case 1:19-cv-00087 Document 1-8 Filed 02/05/19 Page 1 of 8

                                IN
                                                                                                    TRV 2DDtODDS64 8 p96




                                                   ISpace Above Tills Law For Rtcording Dalal
 LOAN 139830161542

                                                  DEED OF TRUST


     THIS DEED OF mUST (“Security lnslmnxnt”) LS made on DeCember21, 1999 The grantor is ROBIN GOACHER, A SINGLE
 PERSON (‘Borrower’) The trustee is EMMETT JAMES HOUSE andJor BELL a MC LAUGHLIN, whose address ts 7130
 000DLETT FARMS PKWY CORDOVA, TN 38018 (“Trustee”) The benefinaiy is UNION PLANTERS BANK. N.&, which
 is orgaurred and existing under the laws of the UNITED STATES OF AMERICA, and whose address is P.O. BOX 1785
 METW1HS, TN 38101-1785 (“Lender”) Borrower owes Lender the principal sum of ONE HUNDRED FORTY-SD( THOUSAND
 AND NO/lOll Dollars (U S $l46,000.W!) This debt is evidenced by Borrower’s note dated the same date as this Security Instrument
 (‘Note”), which provides for monthly payments, with the full debt, if not paid earlier, due and payable on January 1, 2030
This Security Instrument secures to Lender (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
extensions and modifications of the note. (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect the
security of this Security lnstmnient, and (c) the performance of Borrower’s covenants and agreements under this Security Instrument and
the Note For this purpose. Borrower irrevocably grants and conveys to Trustee, in trust, with power of sale, the following described
property located in TRAVIS County, Texas

            BEING ALL THAT CERTAIN 0.5374 ACRE, MORE OR LESS, TRACT OR PARCEL OF LAND SITUATED
            IN THE HENRY P. HILL LEAGUE, TRAVIS COUNTY, TEXAS, AND BEING THAT SAME TRACT AS
            DESCRIBED N DEED TO S. IL WICKERT RECORDED IN VOLUME 1042, PAGE 1, TRAVIS COUNTY
            DEED RECORDS, AND ALSO DESCRIBED EN DEED TO A. N. KIEFER BY QUJTCLA[M DEED
            RECORDED EN VOLUME 11492, PAGE 206, TRAVIS COUNTY REAL PROPERTY RECORDS, AND
            BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS SET FORTH ON EXHIBIT “A”
            ATTACHED HERETO AND MADE A PART HEREOF FOR ALL INTENTS AND PURPOSES;
which has the address of #3 N PEAK ROAD                                                         .    AUSTIN
                                                       IStecti
Texas                78746                     (“Property Address”),
                        (Zip Code]

    TOGEHIER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances, and fixtures
now or hereafter a pan of the property MI replacements and additions shall also be covered by this Security Instrument All of the
foregoing is refcrrtd to in this Security Instrument as the “Property”

     BORROWER COVENAa%T5 that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant and convey
the Property and that the Property is unencumbered, except for encumbrances of record Borrower warrants and will defend generally
the title to the Property against all claims and demands, subject to any encumbrances of record

    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited variations
byjunsdictton to constitute a uniform security instrument covenng real property

     UNIFORM COVENANTS Borrower and Lender covenant and agree as follows
     1. Payment of Principal and Interest; Prepayment and Late Charges Borrower shall promptly pay when due the principal
of and interest on the debt evidenced by the Note and any prepayment and late charges due under the Note
     2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to Lender on
the day monthly payments are due under the Note, until the Note is paid in full, a sum (“Funds for (a) yearly ta.’es and assessments
which may attain priority over this Security Instrument as a hen on the Property, ) yearly leasehold payments or ground rents on the
Property, S any, (c) yearly hazard or property insurance premiums, (d) yearly flood insurance premiums, S any, (e) yearly mortgage
insurance premiums, S any, and (I) any sums payable by Borrower to Lender, in accordance with the provisions of paragraph 8,
                                                                                                                               in lieu
ol the payment of mortgage insurance premiums These items arc called “Escrow Items” Lender may, at any time, collect and hold


TEXAS   -   Single Family Fannie Ma&Freddie Mac UNIFORM INSTRUMENT
                        -
                                                                               Government              Form 3044 9/90 (page 1 of S pages)
                                                                                                                      D&O DOCOS9A F,m
                                                                                 Exhibit
                                                                              _____________
                                                                                    8
                           Case 1:19-cv-00087 Document 1-8 Filed 02/05/19 Page 2 of 8



       Funds in at amount not to exceed the maximum amount a lender for a federally related mortgage
       account under the federal Real Estate Settlement Procedures Act of 1974 as amended from loan may require for Borrower’s escTow
       (“RESPA’), unless another law that applies to the Funds sets a lesser amount If so, Lender                time to Tune. 12 USC 260l er seq
       an amount not to exceed the lesser amount Lender may estimate the amount of Funds due on              may at any time, collect and hold Funds in
       estimates of expenditures of future Escrow Items or othenvtse in accordance with applicable law          the basis of current data and reasonable
             The Funds shall be held in an institution whose deposits arc insured by a federal agency, instmmenml
       if Lender is such an institution) or in any Federal Home Loan Bank Lender shall apply
                                                                                                                         ity, or entity (including Lender,
                                                                                                      the Funds to pay the Escrow Items Lender may
      not charge Borrower for holding and applying the Funds, annually analyzing the escrow accounl,
      Lender pays Borrower interest on the Funds and applicable law permits Lender to make such charge             or venting the Escrow Items, unless
      Borrower to pay a one-time charge for an independent real estate Tax reporting service used by Lender    a           However, Lender may require
      applicable law provides otherwise Unless an agreement is made or applicable law requires                       in connection   with this loan, unless
      required to pay Borrower any interest or earnings on the Funds Borrower and Lender may agreeinterest to be paid, Lender shall not be
      be paid on the Funds Lender shall give to Borrower, without charge, an annual accounting in writing, however, that interest shall
      to the Funds and the purpose for which each debit to the Funds was made The Funds are pledged            of the Funds, showing credits and debits
      secured by this Security Instrument                                                                              as additional security for all stints
             If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall
     excess funds in accordance with the requirements of applicable law If the amount                                         account to Borrower for the
     sufficient to pay the Escrow Items when due, Lender may so noti’ Borrower in tinting of theinfinds held by Lender at any time is not
                                                                                                     , and,
     the amount necessaiy to make up the deficiency Borrower shall make up the deficiency in no such ease Borrower shall pay to Lender
     Lender’s sole discretion                                                                                   more than twelve monthly payments, at
            Uponpayment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
     Lender if, under paragraph 21, Lender shall acquire or sell the Property, Lender, prior                                Borrower any Funds held by
     apply any Funds held by Lender at the time of acquisition or sale as a credit against the to the acquisition or sale of the Property, shall
                                                                                                         sums secured
            3 Application of Payments. Unless applicable law provides otherwise, all payments received by this Security Instrument
     2 shall be applied first, to any prepayment charges due under the Note, second, amounts                          by Lender under paragraphs I and
                                                                                            to            payable under paragraph 2, third, to interest
     due, fourth, to principal due, and last, to any late charges due under the Note
            4. Charges, Liens. Borrower shall pay all taxes, assessments, charges, fines
     may attain priority over this Security Instrument, and leasehold payments or ground and impositions attributable to the Property which
    in the manner provided in paragraph 2, or if not pad in that manner, Borrower rents, if any Borrower shall pay these obligations
    payment Borrower shall promptly furnish to Lender all notices of amounts lobe shall pay them on time directly to the person owed
                                                                                                paid under this paragraph If Borrower makes these
    payments directly, Borrower shall promptly furnish to Lender receipts evidencing
           Borrower shall promptly discharge any lien winch has priority ovcr this Securitythe payments
    to the payment of the obligation secured by the lien in a manner acceptable to Lender,         Instrument unless Borrower (a) agrees in writing
   against enforcement of the lien in, legal proceedings which in the Lender’s opinion operate       (b) contests in good faith the lien by, or defends
   secures from the holder of the lien an agreement satisfactory to Lender subordinating to prevent the enforcement of the lien, or (c)
   determines that any part of the Property is subject to a lien which may attain                      the lien Ia this Security Instrument If Lender
   Borrower a notice identifying the lien Borrower shall satisfy the lien or take one      priority over this Security Instrument, Lender may give
   of the giving of notice                                                                     or more of the actions set forth above within 10 days
           S Hazard or Property Inwnnce, Borrower shall keep the improvanents now existing
   against loss by fire, hazards included witlun the tam “extended coverage” and                          or hereafter erected on the Property insured
                                                                                        any other hazards, including floods or flooding, for which
   Lender requires insurance This insurance shall be maintained in the amounts
   carrier providing the insurance shall be chosen by Borrower subject to Lender’sand for the periods that Lender requires The insurance
   Borrower fails to maintain coverage described above, Lender may, at Lender’s approval which shall not be unreasonably withheld If
   Property in accordance with paragraph 7                                                 option, obtain coverage in protect Lender’s rights in the
          All insurane polices and renewals shalt be acceptable to Lender and shall
  ihe right to hold the policies and renewals if Lender requires, Borrower                  include a standard mortgage clause Lender shall have
  and renewal notices In the event of loss, Borrower shall give prompt notice shall promptly give to Lender all receipts of paid premiums
  of loss if not made promptly by Borrower                                          to the insurance carrier and Lender Lender may make proof
          Unless Lender and Borrower otherwise agree in writing, insurance proceeds
  damaged, if the restoration or repair is economically feasible and Lender’s                shall be applied to restonuon or repair of the Property
                                                                                        security is not lessened If the restoration or repair is not
  econonucally feasible or Leader’s security would be lessened, the insurance
  Instrument, whether or not then due, with any excess paid to Borrower proceeds               shall be applied to the sums secured
  30 days a notice from Lender that the insurance carrier has oftered              a Borrower abandons the Property, or does notbyanswer    this Security
                                                                                                                                                  within
 Lender may use the proceeds to repair or restore the Property or Io pay       to settle a claim, then Lender may collect the insurance proceeds
 due The 30-day period will begin when the notice is given                         sums secured by this Security Instrument, whether or not then
          Unless Lender and Borrower otherwise agree in writing, any application
 due date of the monthly payments referred to in paragraphs I and 2 or                    of proceeds to principal shall not extend or postpone the
 Property is acquired by Lender, Borrower’s right to any insurance policies      change the amount of the payments If under paragraph 21 the
 the acquisition shall pass to Lender to the extent of the sums secured              and proceeds resulting from damage to the Property prior to
                                                                                by
         6, Occupancy, Preservation, Maintenance and Protection of this Security Instrument immediately prior to the acquisition
Borrower shall occupy, establish, and use the Property as Borrower’s principal     the Property; Borrower’s Loan Application; Leaseholds.
Instrument and shall continue to occupy the Property as Borrower’s principalresidence within 60 days after the execution of this Security
unless Lender otherwise agrees in writing, which consent shall not be                  residence for at least one year after the date of occupancy,
which are beyond Borrower’s control Borrower shall not destroy,               unreasonably     withheld, or unless extenuating circumstances exist
                                                                            damage or impair the Property, alLow the Property to detenorate, or
commit waste on the Property Borrower shall be in default if any forfeiture
that in Lender’s good faith judgnient could result in forfeiture of                      action or proceeding, whether civil or criminal, is begun
                                                                            the Property or otherwise materially impair the lien created by tIns
Security Instrument or Lender’s security interest Sot-rower may
                                                                             cure such a default and reinstate, as provided in paragraph 18, by


                                                                                                                    Form 3044 9/90 (page 2 of 6 pages)
                                                                                                                                   O&O DocO9gA Frm
                           Case 1:19-cv-00087 Document 1-8 Filed 02/05/19 Page 3 of 8



      causing the action or proceeding to he dismissed with a rifling that, in Lender’s good faith
       borrower’s interest in the Property or other maicrial impairment of the lien created by                   determination, precludes forfeiture of the
      interest Borrower shall also be in default if Borrower, during the loan application                   this  Security Instrument or Lender’s security
      information or statements to Lender (or failed to provide Lender with any material                    process, gave materially false or inaccurate
                                                                                                  information)
      by the Note, including, but not limited to, representations concerning Borrower’s occupancy of in connection with the loan evidenced
      this Security Instrument is on a leasehold, Borrower shall comply with the provisions of                     the Property as a principal residence If
      Property, the leasehold and fee tide shall not merge unless Lender agrees to                        the lease If Borrower acquires fee title to the
                                                                                           the merger in writing
            7. Protection of Lender’s Rights in the Property. If Borrower fails to perform
      Security Instrument, or there is a legal proceeding that may significantly affect Lender’sthe covenants and agreements contained LO this
      bankruptcy, probate, for condemnation or forfeiture or to enforce laws or regulations),rights in the Property (such as a proceeding in
                                                                                                           then Lender may do and pay for whatever is
      necessary to protect the ‘value of the Property and Lender’s rights in the Property Lender’s
     by a lien which has priority over this Security Instrument, appearing in court, paying              actions     may include paying any sums secured
      Property to make repairs Although Lender may take action under thus paragraph                      reasonable attorneys’ fees and entering on the
                                                                                                 7, Lender does not have to do so
           Any amounts disbursed by Lender under this paragraph 7 shall become additional                     debt of Borrower secured by this Security
     Instrument Unless Borrower and Lender agree to other terms of payment, these
     disbursement at the Note rate and shall be payable, with interest, upon notice from Lender         amounts shall hear interest from the date of
                                                                                                              to Borrower requesting payment
           8. Mortgage Insurance, 11 Lender required mortgage insurance as a condition
     Instrument, Borrower shall pay the premiums required to maintain the mortgage                        of making the loan secured by this Security
                                                                                                insurance in effect If, for any reason, the mortgage
     insurance coverage required by Lender lapses or ceases to be in eject, Borrower shall
     substantially equivalent to the mortgage insurance previously in effect, at a cost substantially   pay the premiums required to obtain coverage
     mortgage insurance previously in effect, front an alternate mortgage insurer approved                       equivalent to the cost to Borrower of the
     insurance coverage is not available, Borrower shall pay to Lender each month a sum equal        by   Lender       If substantially equivalent mortgage
    preimurn being paid by Borrower when the insurance coverage lapsed or ceased to                   to one-nelfth of the yearly mortgage insurance
    payticnts as a loss reserve in lieu of mortgage insurance Loss rescrve payments may        be in effect Lender will accept. use and retain these
    mortgage insurance coverage (in the amount and for the period that Lender requires) no longer be required. at the option of Lender, if
    becomes available and is obtained Borrower shall pay the premiums required to maintain         provided by an insurer approved by Lender again
    a loss reserve, until the requirement for mortgage insurance ends in accordance with any                  mortgage insurance in eflbct, or to provide
    or applicable law                                                                              written     agreement between Borrower and Lender
          9. Inspection. Lender or its agent may make reasonable crimes upon and inspections
    notice at the lime of or prior to an inspection spemi’ing reasonable cause for the                     of the Property Lender shall give Borrower
                                                                                               inspection
          10. Condemnation. ‘The proceeds of any award or claim for damages, direct or consequentia
    orother taking of any part of the Property, or for conveyance in lieu of condemnatio                         l, in connection with any condemnation
                                                                                                 n are hereby assigned and shall be paid to Lender
          In the event of a total taking of the Property, the proceeds shall be applied to the sums
    or not then due, with any excess paid to Borrowcr In the event of a partial taking                   secured by this Security Instrument, whether
   Property imniethatelybefom die taking is equal to or greater than the amount of             of the Properw in which the fair market value of the
   before the taking, unless Borrower and Lender otherwise agree in writing, the the sums secured by this Security Instrument immediately
                                                                                         sums
   by the amount of the proceeds multiplied by the following fraction (a) the total secured by the Security Instrument shall be reduced
   taking, divided by (ii) the fair market value of die Property immediately                   amount of the sums secured immediately before the
                                                                                    before the taking Any balance shall be paid to Borrower In
   the event of a partial taking of the Property in which the fair market value of
   amount of the sums secured immediately before the taking, unless Borrower and       the Property immediately before the taking is less than the
   law otherwise provides, the proceeds shall be applied to the sums secured                Lender otherwise agree in writing or unless applicable
  due                                                                                by this Security Instrument whether or not the sums are then
         If die Property is abandoned by Borrower, or if, after notice by Lender
  settle a claim for damages, Borrower fails to respond to Lender within to Borrower that the condemnor offers to make an award or
                                                                                   30
  to collect and apply the proceeds, at its option, either to restoration or days after the date the notice is gLen, Lender is authorized
  Instrument, whether or not then due                                               repair of the Property or to the sums secured by this Security
         Unless Lender and Borrower otherwise agree in wntmg, any application
  due date of the monthly payments referred to in paragraphs I and 2                      of proceeds to principal shall not extend or postpone the
                                                                               or change the amount of such payments
         ii. Borrower Not Released; Forbearance By lender Not a Waive
 amortization of the smns secinedby this Security Instrument granted by                 r. Extension of the time for payment or modification of
                                                                                Lender to any successor in interest of Borrower shall not operate
 to release the liability of the original Borrower or Borrowers successors
 proceedings against any successor in interest or refuse to extend lime for             in interest Lender shall not be required to commence
                                                                                 payment or otherwise modt& amortization of the sums secured
 by this Security Instrument by reason of any demand made by the original
 by Lender in exercising any right or remedy shall not be a waiver of Borrower or Borrower’s successors iii interest Any forbearance
                                                                               or preclude the exercise of .my right or remedy
        12. Successors and As%igns Bound; Joint and Several Liability;
 Instrument shall bind and benefit the successors and assigns                       Co-signers. The covenants and agreements of this Security
 Borrower’s covenants and agreements shall be joint and severalof Lender and Borrower, subject to the provisions of paragraph 17
 execute the Note (a) is co-signing this Security Instrument only            Any Borrower who co-signs this Security Instrument but does not
 under the icarus of this Security Instrument, (b) is not personally     to mortgage,   grant and convey that Borrower’s interest in the Property
 agrees flut Lender and any other Borrower may agree to extend, obligated to pay the sums secured by this Security Instrument, and (c)
                                                                        modify,
of thus Security Instrument or the Note without that Borrower’s consent forbear or make any accommodations with regard to the terms
        13. Lean Charges. If the loan secured by this Security Instrument
law is finally interpreted so that the interest or other loan charges            is subject to a law which sets maximum loan charges, and that
pemntted limits, then (a) any such loan charge shall be reduced              collected  or to be collected in connection with the loan exceed the
and (b) any sums already collected from Borrower which exceededby the amount necessary to reduce the charge to the penmited limit,
to make this reftind by reducing die principal owed under the               permitted limits will be refunded to Borrower Lender may
                                                                        Note or by making a direct payment to Borrower If a reftind choose
principal, the reduction will be created as a partial prepayment                                                                                  reduces
                                                                        without any prepayment charge under the Note


                                                                                                                   Form 3044 9/90 (page 3 cf6 pages)
                                                                                                                                  D&O DocO9gA Frm
                           Case 1:19-cv-00087 Document 1-8 Filed 02/05/19 Page 4 of 8



            14. Notices, Any notice to Borrower provided for in this Security Instrument shall be g:ven by delivering it
      class wail unless applicable law requires use of another method The notice shall be directed to the Property Address        or by mailing it by first
      Borrower designates by notice to Lender Any notice to Lender shall be given by first class mail to Lender’s address or any other address
      other address Lender designates by notice to Borrower Any notice provided for in tius Security Instrument                       stated herein or any
      given to Borrower or Lender when given as provided in this paragraph                                                shall be deemed to have been
            15. Gtiveniing Law; Severability This Security Instrument shall be governed by federal law and the law
     which the Property is located In the event that any provision or clause of this Security Instrument or                          of the junsthction in
     law, such conflict shall not affect other provisions of this Security Instrument or the Note which             the   Note  conflicts  with applicable
     conflicting provision To fits end the provisions of this Security lnstniment and the Note are declaredcan              be given effect ivithout the
                                                                                                                         lobe severable
           16 Borrower’s Copy Borrower shall be given one conformed copy of the Note and of tIns Security Instrument
            17. Transferof the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
     or transferred (or ía beneficial interest in Borrower is sold or transferred and Borrower is not a natural                       interest in it is sold
                                                                                                                        person)
     written consent, Lender may; at its option, require immediate payment in full of all sums secured by tins Security without Lender’s prior
     this option shall not be exercised by Lender if exercise is prohibited by federal law as of the dale of this SecurityInstrument However,
           If Lender exercises fins option, Lender shall give Borrower notice of acceleration The notice shall provide              Instrument
    30 days from the dale the notice is delivered or mailed within which Borrower must pay all sums secured                     a period of not less than
    If Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any remediesby this Secunty Instrument
    Instrument without further notice or demand on Borrower                                                                   permitted by this Security
           18. Borrower’s Right to Reinstate. If Borrower meets certain conditions, Borrower shall have the
    thus Secunty Instrument discontinued at any time prior to the earlier of (a) 5 days (or such other period right to have enforcement of
    for reinstatement) before sale of the Property pursuant to any power of sale contained in this SecurityasInstrument,     applicable law may specify
   judgment enforcing this Security Instrument Those conditions are that Borrower (a) pays Lender                                        or (b) entry of a
                                                                                                                   all sums which then would be due
    under this Security Instrument and the Note as if no acceleration had occurred, (b) cures                      default of any other covenants or
    agreements, (c) pays all expenses incurred in enforcing this Security Instrument, including, but notany    limited to, reasonable attorneys’ fees.
    and (d) takes such action as Lender may reasonably require to assure that the lien of this Security
    Property and Borrower’s obligation to pay the sums secured by this Security Instrument shall continueInstrument, Lender’s rights in the
                                                                                                                    unchanged Upon reinstatement
   by Borrower, fins Security Instrument and the obligations secured hereby shall remain fully effective as
                                                                                                                      if no acceleration had occurred
   However, this right to reinstate shall not apply in the case of acceleration under paragraph
                                                                                                         17
          19. Sale of Note; Change of Loan Sen’icer. The Note or a partial interest in the Note (together with
   be sold one or mow times without prior notice to Borrower A sale may result in a change in the entity tlus Security Instrument) may
   that collects monthly payments due under the Note and this Security Instrument                                    (known as the “Loan Servicer’)
   Servicer unrelated to a sale of the Note If there is a change of the Loan Servicer, There          also may be one or more changes of the Loan
                                                                                               Borrower
   in accordance with paragraph 16 above and applicable law The notice will stale the name will address        be given written notice of the change
                                                                                                          and            of the new Loan Servicer and
   the address to which payments should be made The notice will also contain any other information
          20 Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal,                 required    by applicable law
  Substances on or in the Property Borrower shall not do, nor allow anyone else to do, anything                 storage, or release of any Hazardous
                                                                                                           affecting the Property that is in violation
  of any Environmental Law The preceding two sentences shall not apply to the presence,
  quantmes of Hazardous Substances flut are generally recogmeed to be appropriate to normal use, or storage on the Property of small
  Property                                                                                               residential uses and to maintenance of the
          Borrower shall proinpdy give Lender iften rwtice of any investigation, claim, demand,
  or regulatory agency or private party involving the Property and any Hazardous Substancelawsuit               or other action by any governmental
                                                                                                         or Environmental Law of which Borrower
  has actual knowledge If Borrower learns, or is notified by a governmental or regulatory
                                                                                                  authority,
  of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly that any removal or other remediation
  accordance with Environmental Law                                                                         take all necessary remedial actions in
         As used in this paragraph 20, “Hazardous Sithsiances” are those substances
  Em’iromnental Law and the following substances gasoline, kerosene, other flammable defined as toxic or hazardous substances by
  herbicides, volatile solvents, materials containing asbestos or formaldehyde, and              or toxic petroleum products, toxic pesticides and
                                                                                             radioactive materials As used in this paragraph 20,
  “Environmental Law” means federal laws and laws of the jurisdiction where the Property
 environmental protection                                                                                 is located that relate to health, safety or
         NON-UNIFORM COVENANTS Borrower and Lender further covenant and agree
         21 Acceleration; Remedies, I5nder shall give notice to Borrower                             as follows
                                                                                           to acceleration following Borrower’s breach or any
 covenant or agreement in this Security Instrument (but not pnor to prior            acceleration under paragraph 17 unless applicable law
 provides otherwise). The notice shall specify: (a) the default; (b) the action
 30 days (ruin the date the notice is given to Borrower, by which the default required to cure the default; (c) a date, not less than
                                                                                       must be cured; and (d) that failure to cure the default
 on or before the date specified in the notice will result in acceleration
 of the Properly. The notice shall further inform Borrower of the right to reinstateof the  sums secured by thn Security Instrument and sale
 action to assert the non-existence of a default or any other defence ot                       after acceleration and the right to bnng a court
                                                                             Borrower
 on or before the date specified in the notice, Lender at its option may requireto acceleration and sale, lithe default is not cured
this Security Instnunent without further demand and may invoke                               immediate payment in full of all sums secured by
applicable law. Lender stall be entitled to collect alt expenses incurredthe power or sale and any other remedies pennitled by
                                                                                    in punning the remedies provided in this paragraph 21,
including, but not limited to, reasonable attorneys’ fees and costs
        if Lender invokes the rower of sale, Lender or Trustee shall give
                                                                             of  title evidence.
recording the notice at least 21 days prior to sale as provided by                 notice of the time, place and terms at sale by posting and
                                                                             applicable law. Lender shall mail a copy of the notice of sale
to Borrower in the manner prescribed by applicable law. Sale shall
4 p in. on the first Tuesday of the month. Borrower authonzes Trustee            be made at public venue between the hours of 10 a.m. and
or more parcels and in any order Trustee determines Lender or                       to se1t the Property to the highest bidder for cash in one
                                                                              its designee may purchase the Property at any sale



                                                                                                                    Form 3044 9/90 (page 4 of 6 pages)
                                                                                                                                   D&o DocO99A Frm
                      Case 1:19-cv-00087 Document 1-8 Filed 02/05/19 Page 5 of 8



       Trustee shall deliver to the purchaser Trustee’s deed conveying indefeasible title to the Property with covenants of general
 warranty. Borrower covenants and agrees to defend generally the purchaser’s title to the Property against all claims and
 demands. The recitals in the Trustee’s deed shall he pnma tacie evidence of the truth of the statements made therein. Trustee
 shall apply the proceeds of the sale in the following order: (a) to all expenses of the sale, including, but not limited to, reasonal,le
 Trustee’s and attorneys’ fees, (ii) to all sums secured by this Security Instrument; and (c) any excess ta the person or persons
 legally entitled to it
      If (he Property is sold pursuant to this paragraph 21, Borrower or any person holding possession of the Property through
 Borrower shall immediately surrender possession of the Property to the purchaser at that sale. If possession is not surrendered,
 Borrower or such person shall be a tenant at sufferance and may be removed by writ of possession.
      22 Releasa Upon payment of all sums secured by fins Security Instrument, Lender shall release this Security Instrument Borrower
 shall pay any recordation costs Lender may charge Borrower a fcc for releasing this Security Instrument, but only if the fee is paid to
 a third party for services rendered and the charging of the fee is permitted under applicable law
      23. Substitute Trustee Lender, at its option and with or without cause, may from time to time remove Trustee and appoint, by
 potr of attorney or otherwise, a successor trustee to any Trustee appomted hereunder Without conveyance of the Property, the successor
 trustee shall succeed to all the title, power and duties conferred upon Trustee herein and by applicable law
      24. Subrogation. Any of the proceeds of the Note used to take up outstanding liens against aJI or any pad of the Property have been
advanced by Lender at Bonower’s request and upon Borrowers representation that such amounts am due and arc secured by valid liens
against the Property Lender shall be subrogated to any and all rights, supenor titles, liens and equities owned or claimed by any owner
or holder of any outstanding liens and debts, regardless of whcther said liens or debts are acquired by Lender by assignment or are
released by the holder thereof upon payment
      25. Partial Invalidity in the event any portion of the sums intended to be secured by this Sccunty Instrunient cannot be lawfully
secured hereby payments in reduction of such sums shall be applied first to those portions not secured hereby
      26, Waiver of Notice of Intention to Accelerate. Borrower waives the right to notice of iiitenUon to require zmrnedtate payment
in full of all sums secured by this Security Instrument except as provided in paragraph 21
      27. Riders to this Secunty Instrument If one or mare riders are executed by Borrower mid recorded together with this Security
Instrument the covenants and agreements of each such rider shall be incorporated into and shall amend and supplement the covenants
and agreements of this Security Instrument as dthe rider(s) were a pad of this Security lnstnuncnt
ICheck applicable box(es))


          C Adjustable Rate Rider                 D Condominium Rider                      0    1.4 Faimly Rider
          C Graduated Payment Rider              C Planned Unit Development Rider          C Biweekly Payment Rider
          C Balloon Rider                        C Rate troprinement Rider                 C Second Home Rider
                                                 0 Schedule One
          C Other(s) (specil3’j                                                            C Occupancy Rider


   28. Renenl and Extension.
THE NOTE SECURED HEREBY IS IN RENEWAL AND EXrENSION, BUT NOT 114 E2CI]NGUISI-QvffiNT, OF THE CERTAIN
INDEBTEDNESS DESCRIBED AS FOLLOWS

SEE SCHEDULE ONE AtTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES,

     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in tlus Security Instrument and in any
rider(s) executed by Borrower and recorded with it

 Witnesses


                                                                    (1tQ,.ij_...    Gacf.i._                                    (Seal)
                                                                    ROBIN GOACUER


                                                                                                                             .Bonower




                                                                                                       Form 3044 9!90 (page 5af6 pages)
                                                                                                                      080 DocO9SA Frm
                       Case 1:19-cv-00087 Document 1-8 Filed 02/05/19 Page 6 of 8




                                                           ISv.ce Below Thai Line For Ack,owiedgmei.tI

mm STATE OF TEXAS                                     §
COUNTY OF            fl’l&I¾c
This rnslnmient   was a:know1eged before me oa the                              of December, 1999 by ROBIN GOACHER

                        -                                     -


                                             KERRI   COX
                             N    /
                                         f’&y Pubic Sla’vcIti
                                       ,.s,r2.rn b; e-   4.)
                                                                                 NOThAY PUBLIC, State of Texas
                            - I

                                  -
                                                                                 My Commission Expires   —______________




WUEN RECORDED MAIL TO:

UNION PLANTERS AM1t NA.
10010 AN                              500
                                                                   REIVRN ‘JO:
SAN,iNTO, TX 78216                               7n
                                                             PROFIOØJmU INC.
                                                          5608 PmSUWWi5O
                                                             MJSIINJEX4S 78751




                                                                                                              Form 3044 9190 (page 6 of 6 pages)
                                                                                                                             D&O DocO9gA Fun
               Case 1:19-cv-00087 Document 1-8 Filed 02/05/19 Page 7 of 8




Exhibit   A’


                                  METES AND BO1.NDS DESCRIPTION


Being all that certain 0.5374 acre tract or parcel of land situated in the
HENRY P. HILL LEAGUE, Travis County, Texas, and being that same tract as
described in Deed to J. H. Wickert recorded in Volume 1042, Page 1, Travis
County Deed Records (TCDR), and also described In Deed to A. N. Kiefer by
Quitclaim Deed recorded in Volume 11492, Page 206, Travis County Real
Property Records (TCRPR), and being more particularly described by metes
and bounds as follows, to—wit:

BEGtttAING at an iron pipe found in concrete marking the Northwest corner
hereof, same being located in the East right—of—way line of (North) Peak
Road (formerly Finley Drive) and being also the Southwest corner of Lot 18,
DELLANA HILLS, SECTION 2, a subdivision according to the map or plat
thereof recorded i Volume B, Page 165, Travi5 County Plat Records, and
being further located South 31°39”50” West—9?.62 feet from an iron rod
found in asphalt marking the Northwest corner 0+ said Lot 18;

THENCE, in a Southwesterly direction along the arc of a curve to the left
and with the said East right—al—way line of Peak Road1 said curve having a
radius of 363.8 feet, a chord bearing and di stance of South l7°3’45”
West—139.94 feet to an angle iron found mark ing the Southwest corner
hereof;

THENCE, South 790455Q* East, with the South line hereof and the North line
of that certain 0.517 acre tract as described in Deed recorded in Volume
329$’, Page 2310, TCDR, a distance of 175.95 feet to an iron rod found at
the base of a dry stack rock wall marking the Southeast corner hereof;

THENCE, Nor th OS°29’lD’ East, with the East 1 me hereof, a distance of
142.36 feet to an iron rod found at the base of a dry stack rock waJI
marking the Northeast corner hereof, &apie bei ng located in the South line
of said Lot 10;

THENCE, North 9l0010OM West, with the North line hereof and the said South
line of Lot 18, a distance of 148.65 feet to the POINT CF BEGINNING and
containing 0.5374 acres of land.

BASIS OF BEARINGS:      Vol   .    1042,   Page   1   ,   TCDR


Compiled By:                                                           I,
                                                                 i\   /‘

Robert N. Sherrod, R.P.L.S.
GEO, A Geographical Land Services Co.                                       1/
4412 Spicewood Springs Road, #1002
                                                                            If
Austin, Texas 78759
RHS:ks
May 5, 1998
SEC Job No. 987624
Texas Professional Title Company
OF No. 2)8710

Page 2 of 2 Pages

                    4
                Case 1:19-cv-00087 Document 1-8 Filed 02/05/19 Page 8 of 8



                                               SCHEDULE ONE


The note hereby secure4 is given in renewal and extension of the sum left owing and unpaid by Borrowers herein upon
the following indebtethess

that one certain Pmmissoiy Note in the original principal sum of S 143,910 00, dated May 6. 1998, executed by ROBIN
                                                                   secured by a Deed of Trust of even date therewith to
RIDGE WILLIAMS Tmstce(s), recorded in Volume 13179, Page 779, REAL PROPERTY Records of TRAVIS
County, Texas, and additionally secured by Vendor’s Lien dated of even date therewith, recorded in Volume 13179,
Page 776, of the REAL PROPERTY Records of TRAVIS County, Texas, said note and hen amended, extended.
and/or modified by instrument recorded under County Clerk’s Document No 1999026111, Official Public Records
of Bexar County, Texas,



said hens being against the herein described property, and it is expressly agreed by Grantors herein that said liens are
hereby renewed, extended and carried forward in full force and effect to secure the payment of the note hereby secured




                                RILED AND RECORDED
                                             OFFICIAL PUBLIC RECORDS




                                        01—05—2000 02 47 PM 2000000684
                                                RUIZO $23 CO
                                       DANA DEBEAUVOIR ,COUNTY CLERK
                                            TRAVIS COIP4TY, TEXAS
INITIAL




                                                                                                     D&O DocS63M Frrn
             Case 1:19-cv-00087 Document 1-9 Filed 02/05/19 Page 1 of 8



ftøturnTh:     HomeComings Financial Network, Inc.
               One Meridian Crossing, Ste. 100
               Minneapolis MN 55423
                                                                                                          RFFDVT
                                                                                                                      2004068547
                                                                                                          7 P05


Prepared By: HOMECOMINGS FINANCIAL NETWORK,                    INC.       tnAq’,i
             14850 QUORUM DRIVE, SUITE 500
               DALLAS, TX        75254                                            ERIC.iN TITLE COMPA)Jy
                                                                        4201
                                                                        SUITE 203
                                                                        AUSTIN, TX 78745


                      (To Be Recorded With Securfty Instminent. Space Above mi I-the for RecordMg Dalal

                               TEXAS HOME EQUITY
                            AFFIDAVIT AND AGREEMENT
                                    (First Lien)

         (Do not sign this Texas Home Equity Affidavit and Agreement until you have executed an
         Acknowledgment RegRrdlng Fair Market Value, and received and reviewed the Texas Home
         Equity Nole and the Texas Home Equity Security Tastrument.)



State of TEXAS


     Before me, the undersigned authority, a Notary Public in and for the State of Texas. on this day personally
appeared
ROBIN S HAIeIOND AND NICHOLAS li HA3IMOND, WIFE AND HUSBAND




and on oath such individual, or each of them, swears that the following statements are true:

I.  REPRESENTATIONS AND WARRANTIES;
    A. I am a borrower named in the Texas Home Equity Note (the ‘Note”) or the owner or spouse of an
owner of the property described in the Texas Home Equity Security Instrument (the ‘Security Instmmenr which


TEXAS HOME EDUJTY AFFiDAVIT AND AGREEMENT (Pint Lian)-Fannie M..ffr.ddia Mac
UNIFORM INSTRUMENT
MFCDo2O6(.tID4) I 042.025K324 Farm 3185 11 1


‘“::::;:::Iu,an. SOOI52Iflt
                                                   j_.,i                                           I I fl I I 1)1 1 1 1 1 1 1 tV
                                                                                                  Government
                                                                                                    Exhibit
                                                                                                 _____________
                                                                                                       9
              Case 1:19-cv-00087 Document 1-9 Filed 02/05/19 Page 2 of 8




tenn includes any riders to the Texas Home Equity Security Instrument), both bearing date of
APRIL 7TH, 2004                               evidencing and securing an extension of credit as defined by Section
                                                  .

SO(a)(6), Article XVI of the Texas Constitution (the “Extension of Credit”) and providing for a lien on the following
described property (the “Property’) located in TRAVIS                                                 County. Texas:

Legal description attached hereto and made a part hereof




which has the address of:           #3 NORTh PEAK ROAD                                                                 [Streerl
AUSTIN                                             ICityl, Texas              78746            zip Co&J (“Property Address’).

      The Property includes all incidental rights in and to the Property including all improvements now or hereafter
erected on the Property, and all easements, appurtenances. and fixtures now or hereafter a pan of the Property. All
replacements and additions are included as well as any interest in a planned twit development, condominium project,
homeowners’ association or equivalent entity owning or managing common areas or faciliiks associated with the
Property. All of the foregoing is referred to herein as the Property. provided however thai the Property is limited to
homestead property in accordance with Section 50(a)(6)iH). Article XVT of the Texas Constitution.
      The Property does not include any additional real or personal property not included within the definition of
homestead in accordance with applicable law including hut not limited to Sections 41 .OO2ta). (h), and Cc) of the
Texas Property Code which provide:

           Section 41.002 Dcrtnhion of Homestead
                 (a) If used (hr the purposes of an urban home or as both an urban home and a place to exercise
           a calling or business, the homestead of a family or a single. adult person. not otherwise entitled to a
           homestead, shall consist of not more than 10 acres of land which may be in one or more contiguous
           lots, together with any improvements thereon.
                 (Ii) If used for the purposes of a rural home, the homestead shall consist of:
                      (I) for a family. itot more than 200 acres, which may be in one or more parcels, with the
           improvements thea’on: or
                      (2) for a single, adult pet-son, not otherwise entitled to a homestead, not more than 100
           acres, which may he in one or more parcels. with (he improvements thereon.
                 (c) A homestead is considered to be urban ii. at the time the designadoo is made, (he property
           is:
                      (I) located within the limits of a municipality or its extraterritorial jurisdiction or a platted
           subdivision: and
                      (2) served by police protection, paid or volunteer lire protection, and at least three of the
           following services provided by a municipality or under contract to a municipality: (A) electric; (B)
           natural gas: tC sewer: (U) storm sewer; aid (E water.

    6. 1 understand that the lender making the Extension of Credit is           HomeComings Financial
Network, Inc.                                                                                       (the “Lender’).

        C. The undersigned includes all owners and spouses of owners of the Property and all borrowers named in the
Note.                                                                                                                         -




MPC0620C, t 1104) / fl42.025a32-9
-8O34lTX) otct                                              Pa0, 3of                              Form 31            (rn.10/03)
              Case 1:19-cv-00087 Document 1-9 Filed 02/05/19 Page 3 of 8




     D. The Extension of Credit is secured by a voluntary lien on the Property created under a written agreement
with the consent of all owners and all spouses of owners, and execution of this Texts Home Equity Affidavit and
Agreement is deemed evidence of such consent.
      E. The Extension of Credit is of a principal amount that, when added to the aggregate total of the outstanding
principal balances of all other indebtedness secured by valid encumbrances of record against the Property, does not
exceed eighty percent (80%) of the fair market value of the Property on the date the Extension of Credit is made.
      F. I have not paid any fee or charge that is not disclosed in the HUD-l or HUD—1A Settlement Statement.
      G. Neither the Lender nor any other party has required any additional collateral (real or personal property),
other than the Property described in the Security Instrument, to secure the Extension of Credit.
      H. The Property is not designated for agricultural use as provided by statutes governing property tax, unless
such Property is used primarily for the production of milk.
      I. The Extension of Credit is the only loan made pursuant to Section 50(a)(6), Article XVI of the Texas
Constitution that will be secured by the Property at the time the Extension of Credit is funded.
      J. The Note and Security Instrument have not beeTi signed before the twelfth (12th) day after the later of the date
the owner of the Property submitted an application to the Lender, or the Lender’s representative for the Extension of
Credit, or the date that the Lender, or the Lender’s representative provided the owner with a copy of the Notice
Concerning Extensions of Credit defined by Section 50(a)(6), Article XVI of the Texas Constitution (the “Notice’).
      K. The Note and Security Instrument have not been signed before one business day after the date that the owner
of the Property received a final itemized disclosure of the actual fees, points, interest, costs, and charges that would
he charged at closing or a l,oiw tide emergency or other good cause exists and the owner of the Property hereby
consents to the Lender providing or modifying such final itemized disclosure on the date of the signing of the Note
and Security Instrument and execution of this Texas Home Equity Affidavit and Agreement is deemed evidence of
such consent.
      L. If I am an owner of the Property. I received the Notice in English. If the discussions with the borrowers
named in the Note were conducted primarily in a language other than English. the bonowers named in the Note
received from Lender, or Lender’s representative, before closing, an additional copy of the Notice translated into the
written language in which the discussions were conducted.
      NI. The Extension of Credit is being closed, that is I am signing the loan documents, at the office of the Lender,
an attorney at law, or a title company.
      N. It has been at least one year since the closing date of any other extension of credit made pursuant to Section
50(a)(6), Article XVI of the Texas Constitution secured by the Property, unless 0) this Extension of Credit is a
refinance of a prior extension of credit pursuant to Section 50(aflô), Article XV! of the Texas Constitution. and is
being tnade to cure the failure of any lender or holder of the prior extension of credit to comply with tts obligations
under the prior extension of credit (referred to here a,s a cure refinance) or (ii) the prior extension of credit was a cure
refinance, in which case it has been at least one year .cince the closing date of the most recent extension of credit prior
to a cure refinance.
      0. No owner of the Property has been required to apply the proceeds of this Extension of Credit to repay
another debt, unless such other debt, if any. is a debt secured by the Property or is a debt to another lender.
      P. No owner of the Property has been required to assign wages as security for the Extension of Credit.
      Q. No owner of the Property has signed an instrument in which applicable blanks were left to be filled in. There
an no blanks in this Texas Home Equity Affidavit and Agreement, the Note, or the Security Instrument.
      K. No owner of the Property has signed a confession of’ judgment or given a power of attomeyth the Lender or
to a third person to confess judgment or to appear for any owner of the Property in a judicial proceeding.
      S. To the best of my knowledge and belief, all owners of the Property, after receiving a copy of all documents
signed by them, will sign a receipt acknowledging the delivery of such copies.
      T. I have been notified in the Security Instrument of the right of the owner and the spouse of any owner to
rescind the Extension of Credit without penalty or charge within three 13t days after the closing.
      U. The Lender and each owner of the Property have signed a written acknowledgment as to the fair market
value of the Property on the date the Extension of Credit is made.


                                                                                                  in.
MFCDe’06 t 1104) I 042-l)25t32’9
                                                         P.0c 3&   a                           Form 3185        (rev.10103)
-8O34(TX) ToilGi
              Case 1:19-cv-00087 Document 1-9 Filed 02/05/19 Page 4 of 8




      V. The Property is not being purchased with any part of the proceeds of the Extension of Credit.

      W. Unless Lender otherwise agrees in writing, all borrowers named in the Note shall occupy the Property as
their homestead pursuant to the terms of the Security Instrument.

      X. I understand that the Extension of Credit is lint a form of open-end account that may be debited from time to
time or under which credit may be extended from time to time. Lender, at its option. may make monetary advances to
protect the Property (i.e. pay real estate taxes, hazard insurance payments. etc.) in accordance with the Security
rnstruzrient.

       V. I understand that the Note, Security ln.stnjmenc, and this Texas Home Equity Affidavit and Agreement define
tite terms of the Extension ol Credit and are to he constmed as an entirety.

II.   AGREEMENT PROVISIONS:
      A. No Personal Liability in the Absence or Actual Fraud. I understand that pursuant to Section SO(a)(6)(C).
Article XVI of the Texas Constitution the Extension of Credit is without recourse for personal liability against each
owner of the Property and the spouse of each owner and that Lender and its successors and assigns can enforce the
promises and obligations in the Note and the Security Instrument solely against the Property, unless an owner or
spouse of an owner obtains the Extension of Credit by actual fraud.

     B. Inducement and Reliance. I understand that my execution or this Texas Home Equity Affidavit and
Agreement is made to induce Lender and its successors and assigns to make or purchase the Extension of Credit, and
that Lender and its assigns will rely on it as additional consideration for making or purchasing the Extension of
Credit. I also understand that each of the statements made in the Representations and Warranties Section is material
and will he acted upon by the Lender and its assigns, and that if such statement is false or made without knowledge of
the with, the Lender and its assigns will suffer injury’.

      C. Rernedits in the Event of Actual Fraud. If any owtwr of the Property, or the spouse of an owner, obtains
the Extension of Credit by actual fraud, then each owner, spouse of each owner and all borrowers named in the Note
agree to indenmify and save Lender and its successors and assigns harmiess against any loss, costs, damages,
attonteys’ tees, expenses and liabilities which Lender may incur or sustain is connection with such actual fraud and
any court action arising therefrom and will pay the same upon demand. In addition, die borrowers named in the Note
may become personally liable for repayment of tILe Extension of Credit,

      0. Opportunity for Lender to Comply. It is agreed that, except as required by law, the Lender or any holder
                                                             principal or interest on the Extensiort of Credit by reason
(If the Note for the Extension of Credit shall not forfeit any
of failure by Lender or holder to comply with its obligatinas under the Extension of Credit, unless the Lender or
holder cii the Note fails to correct the failure to comply not later than the 60th day after the borrower notifies the
Lender or holder of the Note of its failure to comply.

     E. Tax Advice. It is agreed that it is the borrower’s responsibility to determine any and all aspects of tax
considerations related to the Extension of Credit. I have not relied on any tax advice provided by Lender or Lender’s
representatives. It is my responsibility to seek and obtain independent tax advice.




MFCD6Wo (111)4) / 042-025332-9
q-9034(Tx) to3lo.                                                                          Form 318&”llUi (rev.1O/031
             Case 1:19-cv-00087 Document 1-9 Filed 02/05/19 Page 5 of 8




 III. STATEMENT UNDER OATH
       I hereby sweat under oath that the Tepresentatiuns anti warranties referred to and set forth in Section 1 above are
 true and correct. I understand that this Texas Home Equity Aflidavir and Agreement is pan of the Extension of Credit
 documeuttion.

          [DO NOT SIGN IF THERE ARE BLANKS LEfT TO BE COMPLETED ff’J TIllS
          DOCUMENT. TINS TEXAS HOME EQUITY AFFIDAVIT AND AGREEMENT MUST BE
          EXECUTED AT THE OFFICE OF THE LENDER, AN ATTORNEY AT LAW, OR A TITLE
          COMPANY BY ALL OWNERS OF THE PROPERTY, SPOUSES OF OWNERS, AND
          BORROWERS NAMED N TILE NOTE. YOU MUST RECEIVE A COPY OF THIS
          DOCUMENT AFTER YOU HA      IGNEP IT.]


         (&,rrc,wcr or Owner or Spouse oIOw,wrl
                                                                  -   r*sL                    L\
                                                                          tHorn,wer or Owner or Spouse of Ovner)
  ROBIN S HAMMOND                                                 NICHOLAS W HAn4Orm




            (Boirower or Owner or Spouse vfOwswrj                            (Borrower or Owner or Spousu of ()wncr)




            tHorrower or Owner or Spouse of Owner)                           (Horrower or Owner or Spouse of Owner)




            (Horwwer or Owner    or Spouse of   Owner)                       (Borrower or Owner or Spouse of Owner)




MJCDbW& (1104) I 0424123(132-9
q-80344TX) onlo’                                              i                                 Form 3185      1/01 trev.1O/03)
           Case 1:19-cv-00087 Document 1-9 Filed 02/05/19 Page 6 of 8




SWORN TO AND SUBSCRIBED before me on this

     (PERSONALIZED SEALI



                                                                          .ry
                JAMES P.. GOLDRçj(
                 NoIary PubIr 3!aie                                 Is p ire s
                                      L1   Ti,sus
                     My   Conyr111 Exprpc
                     AVOUST
                      200.;     ADVISORY NOTICE
                                 ,




ALL SPA                        C TEXAS HOME EQUITY AFFIDAVIT AND AGREEMENT ARE
                                                    .




MADE UNDER OATH. IF ANY SUCH STATEMENT IS MADE WITH KNOWLEDGE ThAT SUCH
STATEMENT IS FALSE. ThE PERSON MAKING SUCH FALSE STATEMENT MAY BE SuBJECT TO
CIVIL AND CRIMINAL PENALTIES UNDER APPLICABLE LAW, MAY BE PERSONALLY LIABLE ON
THE NOTE AND MAY CAUSE ALL OTHER BORROWERS NAMED N ThE NOTE TO BE
PERSONALLY LIABLE ON THE NOTE.




MPCD2O6(I1D4) I O42-O25329
q-80341Tx)     D3O                                      P.0. 6 o6                Form 3185   1101 Irsv.10I03
                                                 Case 1:19-cv-00087 Document 1-9 Filed 02/05/19 Page 7 of 8


     a
                                                           a
                             US BPMIMEhT OF HOUSIKG Mao £I51N D!V1LOPMEJT
                                                                                                                  a—        0 TYPEOF LOIN
                                                                                                         coNvErg11AL UNINSURED L0M
                                    Texas iS met-wan                                                              RATE   7 0001
                                    Title Company                                                                   1039
                                                                                                                                     Lu;Nn;2
                                                                                                                                                     9
                                                                                                       Munpptrsannir,n.mt.t
                                        SETTLEMENT STAThMENT
 C NOTE
                   thsf.mnfa.tnhdtap.         .nand,ctj.4lflriann, kosii:p.dtofltytt. MIIllnm .m
                   ii. &n,i itt n oliown ho, tonpinional pa.pc.t.M n nil .dth o it hub
                                                                                                             In   thnwn htimntta       r plt.JIIU
 0       N.a.&Md.w.fI.no.,,                                 I Nw,,rdi±n,iofS.hdTnWI                         F PIa.*adW,ssdLia
     P08W 5        FWIC)                                    ROBIN S IW*OI) NC NICHOLAS Id                   FOEC0NI?S FIWCIAt NET1IO( INC
     Ø3N      PEAXPD                                        RAnCID                                          14850 JORUPI0R $00
     AUSTIN       TX 78746                                                                                  DAUPS U 75254




 C       p,.pn,Lduu                                                               F
     #3 i(RTH     PEAK RCAO AUSTIN             U 78746 C   5374 ACRE IWCT         TEXAS NcRICM TIRE CAWN1Y
     srruAThO IN HENRY P           MU. LEASUE       TRAVIS COUNTY                 AGENT 10       t   1 74 1909700 5
     TEXAS    )                                                                   mars.wnwt                                                      I 1.linADn
                                                                                  1001 5 Ma Street Round Roct
                                                                                  Texas 78664                                  04/0712004
              .1 SUMMAIIY OF BORROWER STRANSACTION                                            IC SVMMAfiY OF SELLERS TRANSACTION
 In baantIeFmaba..w                                                               4” Onnfln(D..Ukbr
 hr
 it
          Canwpn
          w
                                                                       0 00
                                                                                  C 1fl1
                                                                                          Cntpa                                              )           0 00

 Imbahiw                                                         4235673          c               I!QC&ffTIryfl4Tf3rlfl
 ,. JII4 PLASTERS IT&A                                          140 540           oi            T1AM)ç(FT rswyç T’!E
 he
 H&.,,.ta,fla.th.un                                                               Mjanttp
                                                                                                  TPYA$MI(
                                                                                                              •
                                                                                                                     I      TI     OOUBiY
 acnMnlm.                           U                                             no.
 IC? tnlflun                        h                                             C Ccrnr
 Ia Aontu                           b                                             a                                 U

 lalnMlaa.                          U                                             ast—,                             U
 I.                                                                               4I
 III                                                                              411
 ‘hi                                                                              412.


 In i,aetflnPnI.,na-                                            182 897 23        Ci CnA.aI.U1                                                           0 00
 hIn iaNh1 .ihI.1dI.a..w
 201  •a,.tn.,W                                                       Q 00        ml 6n5.iaC=u1
 it Po,c.I.1..h.dFO€CtlItC FINAICAL                             193 500 00               1flUwbblI                                                       0 00
 2W £ah.IJ Ifla U
                                                                                  W4 Peldfdldn,hr
 fl                                                                                  P.,sht .0 nT hi•

 10?                                                                              ml
 2
 7•
 *altt hr             W fl                                                        IIa hi

 alt CSNbaIatt                      U                                             II: C01fn.hn.                     U
 ill Ct1                            U                                             511 C                             U
 271 Ania                           U                                             112 aa.a,                         U
 213 Il lion                        U                                             517 tlla.                         U
 lIt                                                                              574     r




 II,
                                                                                              IIIlUl UIlllll I lU IlMIUIII II
                                                                                                                  HF HUM
 hit TIwlhHInIt.,hn,..r                                         193 500 00        Iii ThaIlp4.lhaI.H.tS                                                  0 00
 7 Ciii I. .aIonWT. I.ninr                                                        400 Finn I.wl 1.1$... E.Ihr
 Xl Filnnti.tflXlUflR..lfl                                      182 897 23        ml no,na.wudnlikn.42                                                   0 00
 W Lou nat,        ..dIWin InnI         7001                    193 500 00        C mi Uld ndaon.anat — ,dnl               1201                          0 00

 102 CASH Tb 15400*51                                            10 602 77        ‘                                                                      0 00



                                               k-                         D3T                        flww-c


                                                            WOSTITUtE FOTM I00tI1ER STATInTIlt
Ttaon4.abmSlu,t                B   N urllr4uh.CI.r b.4OI .nw,l Ipncfllxus,waln un oaoiIans.Ics flRnt                                        lapin IImpnnIfl U U.
 ‘In. ..fln ruN, ir ‘it        ,.oOo,i. nçn, pi. S ho        wo,nS U I. n01rW         I!04*t ? I tualbel ni
                                                                        LUR US1IUCTIQNS
 ‘a nimbi, no pwpioni rnd.ua U. luau Ii I.b.m ld.,ra. it mnofl b.dn        bony          wO1.u mu In tin bolt.’ Innucton, n.wbi, II.   .00a.. pail hr.4fl7   lao
CO Mi,i       0 lk loam
                                                                                                0                          H 0                  H                                          I
              H   S S      a                                  a                        S        0                                                                                                               a
                                                                                                0
     n                                      p                                  2                                                                         •J1
          0   I                                  S   -U                        p I         I                               II   F           I I                                        I   I                    U
          0
     C
                                   r                 m    II                       2       Ii
                                                                                                                                            I; 0 a
                                                                                                                                                                                           2
                                                                                                                                                                                               7
                           R       I                 r    0   I                I                                                                         C
     -4                                                                                                                                                                                F                        a
                  II
                                                                                                                                                         -n
                                   I                 In           I I          I                M                      I   IS                   I                            I         I
I                          I                p             4 4
                                                                   I           I
                                                                                   a                                       2                         I                  II                 II      I       I
                                            p                                                                                                            In                                                     I
                          5I                -n
                                            LI                    I I      I       t                         II                             I            I-.
                                                                                                                                                         0
                                                                                                                                                                        U
                                                                                                                                                                        I
                                                                                                                                                                                           I
                                                                                                                                                                                                           I
                                                                                                                                                                                                                S
                                                                                                                                                                   In
                                                                                                n
                                                                                                                                                C    C
                                                                                                                                                                        III                                a
                                                                                                S                                               a                       U
     in               I        I                                  S
                                                                                                                           II       3
                                                                                                                                    C
                                                                                                                                        1; I
                                                                                                                                                     7                  I
                                                                                                                                                                        a
                                                                                                                                                                                               I           r
                                                                                                                                                                                                           7
                                                                                                                                                                                                                I
                                                                                                                                                                                                                1
                                                                                                                                        I
                                                                                                                                                     I                                                          a
                                   F                                  U        U   C                                                        I
                           F                                      9                                                                         S                                                                       a
                                   I                                                                                                                                             C     S
              S                                                                                                                                                                                                     a
                                                              I
                  a            I                                               5                                  0
                                                                                                                  a.
                                                                                                                           0
                                                                                                                                                                                                                    a
                                                                                                                                                                                                                    a
                                                                                                                                                                                                                    =

                                                              0
                                                                               p                                                                                                                                    C,
                                                                                                                                                                                                                         I
                                                                “S                                  IllS S I               I
                                                              C a                                                                                                                                                   S
                                                              C
                                                                      -I
                                                                                                S   S   S   S S   S        S
                                                                                                                                                               j                 I                              0   a
                                                                                                                                                                                                                C
                                                              In -4                                                                                                                                             C
                                   FI                         I
                                                                                                                                                                                                                S


                                                                                                                  t
                                                                                                                  UI       ID



                                                                                                R1 !11I 1 1S I
                                                                  p                                 Ills S II I
                                                                                                                                                                                 I
                                                                                                                                                                                                                -




                                                                                                                                                                                                       0
                                                                                                                                                                                                           —,   C
.    pa
,    —Sn—                                                             —                                           pa                    —                                                              —

I.   a                                                                —                         ‘                 a                     a       —j                               I,j
                                            —    t
‘

                                                                                                                                            -
                                                                                                              —•ç--%                                 ;__\S__sc__

                                                                                                                                                                                                       2L,’
                                                                                                                                                                                                       Wz’               -°
:                                       C                             0                                                                         0

                                                                      g                                                                         g                                                      —
2
                                                                                                                                                                                                                              Case 1:19-cv-00087 Document 1-9 Filed 02/05/19 Page 8 of 8
                            Case  1:19-cv-00087
                            From GFI FaxMake      Document 1-10
                                             To 16772159231
                                                                  Filed 02/05/19
                                                            Pae 14/46
                                                                                 Page 1 of 1
                                                                         Date:                                    7/16/23164 2051 PM
                            Ocwen Loan Servicing, LLC
                                                                                                             Mortgage Account Statement,
                            P0 Box 24738


0 C W E
             I
            jq
                            West Palm Beach. FL 33416-4738

                                                                                                Property Address 3 N Peak Rd
                            www.ocw5najsicmers.com                                                               West Lake Hills. TX 78746-5544

                                                                                                Statement Pate                                 06119118
   flW I3.P,, O5, t.4flIVnNT                       I4 4
                                        ,l
                                                                                                Account Number                                        8329
                                                                                                                                              Redaction

                                                            1111                                Payment Due Date                               07/01/18
               1)      P11      jI jlllj
   ROBINSHAMMOND                                                                                Amount Due                                     $2,267.89
                                                                                                ftpaymenl is rsceiyed aflarOlfIsmB,   a $64.37 Me fee maybe tharged.
   3 N PEAK RD
   WEST LAKE HILLS DC 78746-5644

                                                                                                Customer Care                   800-746-2936
                                                                                                Insurance                       868-317-7661




 Princal Balance                                                .$U8,027.67       tpaBV
 Escrow Salande                                                     $3,232.68     Interest
 Maturity Date                                                                             $863.49
                                                                  May 1.2034      Escrow
 Lnterest Rate                                                     7.000000,1,
 Prepayment Penalty                                                               Total Regular Payment                                                     $2,257.89
                                                                          No      Total Amount Due                                                          $2,267.89




‘This Is the PrincIpal Balance only. not the amount nq’4md tapay the
loan ‘, lull. ‘Thls balanc.       hicrnn cuer em.
    ,.




                                                                                             How Payments & Charges were Applied
                                                   EnitescUon
 Applied
06/18/18
                 Received
                               PesenpUen
                 06118118 Payment                    $2267.89
                                                                   Pnndp3l
                                                                    $421.41   )   hiterest
                                                                                   $865.95
                                                                                                Escrow
                                                                                                  $980.53
                                                                                                                            Late Chi’9esj FeesIDlber         Unapplied




‘W                                           PId     L—GM
                                                                   ‘-::


                                                                         — a.te
                                                                                                r
Principal                                              $421.41                     $2,492.07
Interest                                               $855.95                     $5,232.09
Escrow (Taxes and/or Insurance)                        $980.53                     $5,644.76
Fees/Other Charges                                        $.00                          $00
Unapplied Funds’                                          $,00                           $.oo
Tol                                                  $2,267.89                    $13,360.94


If the account has foreclosure protection provided under the Service members Civil Relief Act (SCRA) or similar
conduct foreclosure activity during the foreclosure protection period.                                          state law, Ocwen win not




                                                                                                                                                   Government
                      —             .        C     cans.n
                                                                                                                                                     Exhibit
                                                                                                                        r.drJ           ra_.
                                                                                                                                                  _____________
                                                                                                                                                        10




                                                   RECEIVED BY IRS-EEFflX                             07/16/2018 5:If6PM (GMT-05:00)
                   Case 1:19-cv-00087 Document 1-11 Filed 02/05/19 Page 1 of 4
                                            ABSTRACT OF JUDGMENT
                                             CAUSE NO. J3-CV-17-065320

THE STATE OF TEXAS
COUNTY OF TRAVIS
                                                                                                                2Øl8@EI85
                                                                                                      2 PU3

  Name of Plaintiff in Judgment:                              CAPITAL ONE HANK (USA), N.A.
                                                              4851 COXRD.
                                                              GLEN ALLEN, VA 23060

  Name of Defendant in Judgment:                             ROBIN S HAMMOND
                                                             3 N PEAK RD
                                                             WEST LAKE HILLS TX 78746-5544
                                                             SSN#:
                                                             P08:
                                                             The last three digits of Defendant’s driver’s
                                                             license are unavailable.

  Pate of Judgment:                                          April 4,2018

  I.   Principal awarded in connectth account
       number XXXXXXXXXXX                                    $2,202.03

  2.   Attorney’s fees awarded in connectio,1jj
       account number XXXXXXXXXXX1                           $0.00

  3.   Additional fees if Defendant appeals:

 4.    Interest:                                             0.00%

 5. Costs of court:                                          All Costs of Court

 6.    Amount due:                                           $2,202.03, less payments received, plus costs.
                                                              Please call the number below for current
                                                             balance.

          I, M[CHAEL A. MOSS, attorney of record for CAPITAL ONE RANK (USA), N.A.. do hereby verily
that the above and foregoing is a true and correct Abstract of the Judgment rendered in said Court in Cause No.
J3-CV-17-065320 in favor of CAPITAL ONE BANK (USA), NA., Plaintiff in Judgment, vs. ROBIN S
HAMMOND, (he Defendant in Judgment, in JUSTICE COURT PRECINCT 3. PLACE I oITRAVIS County,
Texas.
          WITNESS MY HAND at Lubbock, Texas, on this                  jZ      day of April. 2018.


                                                                  Mt6hael A. Moss,$kte Bar No. 24054360
                                                                  Moss Law FirmçP.C.
                                                                  P.O. Box 65020, Lubbock, Texas 79464
                                                                  (806) 796-7375 I FAX (806) 771-0062
                                                                  Email: e-Service@mosslawfirmpc.com
                                                                  AflORNEYS FOR PLAINTIFF

STATE OF TEXAS
COUNTY OF LUBBOCK

           BEFORE ME, the undersigned Notaiy Public, on this date personally appeared MICHAEL A. MOSS,
who, being by me duly sworn upon oath, said that he had read and signed the foregoing Abstract ofJudgment and
that all the facts stated in it are within his personal knowledge and are true and correct

          GIVEN UNDER MY HAND AND SEAL OF OFFICE this j                               day of April, 2018.


                                                                  NOTRY PUBLIC. STATE OFtEXAS
RETURN TO:                          NOTARY STAMP:                           RECORDING STAMP:
Moss Law Finn, P.C.
P.O. Box 65020                               JAMIE MACD0UGPL
Lubbock, Texas 79464                     Notary Public, State oSTea
                                                                                                              Government
                                     -   Comm, Expires 05-05-2020                                               Exhibit
                                           Notary ID 130652569                                               _____________
                                                                                                                   11
Case 1:19-cv-00087 Document 1-11 Filed 02/05/19 Page 2 of 4




             FILED flND RECORDED
                 OFFICIRL PUBLIC RECORDS




                 Apr 24   2018    02:55 P11
                                              2018061858
                          ESPINOZAC: $30.00
               Dana DeBeauvoir, County Clerk
                  Travis County     TEXAS
               Case 1:19-cv-00087 Document 1-11 Filed 02/05/19 Page 3 of 4
                                           ABSTRACT OF JUDGMENT
                                             CAUSE NO. J3-CV-16-062803
 THE STATE OF TEXAS                                           §                                                        2018088445
 COUNTY OF TRAVIS                                                                                             2 Pt.S
                                                              §
   Name of Plaintiff in Judgment:                             CAPITAL ONE BANK (USA), N.A.
                                                              4851 COX RD.
                                                              GLEN ALLEN, VA 23060
  Name of Defendant in Judgment:                              ROBINS HAMMOND
                                                              3 N PEAK RD
                                                              AUSTIN TX 7874(-5544
                                                              SSN:
                                                              DOS:
                                                              The last three digits of Defendant’s driver’s
                                                              license are unavailable.
  Date of Judgment:                                           May 24, 20 18
       Principal aw;rded in cnnnection with account
       numbe                                                  $5,863.77
  2.   Attorneys fees awarded in connection with
       account number    .—                                   $0.00
  3.   Additional fees if Defendant appeals:

  4.   Interest:                                              0.00%
  5.   Costs of court:                                        All Costs of Court
  6.   Amount due:                                            $5,863.77, less payments received, plus costs.
                                                               Please call the number below for current
                                                              balance.

          I, MICHAEL A. MOSS, attorney of record for CAPITAL ONE BANK (USA), N.A., do hereby verify
that the above and foregoing is a true and correct Abstract of the Judgment rendered in said Court in Cause No.
J3-CV-l6-062803 in favor of CAPITAL ONE BANK (USA), NA., Plaintiff in Judgment, vs. ROBIN S
HAMMOND, the Defendant in Judgment, in JUSTICE COURT PRECINCT 3, PLACE I of TRAVIS County,
Texas,

          WITNESS MY [LAND at Lubbock, Texas, on this                                        2018.


                                                                  Nichael A. Moss,’State Bar No. 24054360
                                                                  Moss Law Firm, P.C.
                                                                  P.O. Box 65020, Lubbock, Texas 79464
                                                                  (806)796-7375/ FAX (806) 771-0062
                                                                  Email: e-Service@mosslawfimipc.com
                                                                  AVrORNEYS FOR PLAINTIFF

STATE OF TEXAS                       }
COUNTY OF LUBBOCK                    }
          BEFORE ME, the undersigned Notary Public, on this date personally appeared MICHAEL A. MOSS,
who, being byrne duly sworn upon oath, said that he had read and signed the foregoing Abstract ofiudgment and
that all the facts stated in it are within his personal knowledge and are true and correct.

         GWEN UNDER MY HAND AND SEAL OF OFFICE this                             Sq day of May, 2018.
                                                                   Ca- ic,n ypp
                                                                   NO7ARY PUBLIC, STATE OF4FEXAS
RETURN TO:                          NOTARY STAMP:                           RECORDING STAMP:
Moss Law Finn, P.C.                          JAMIE MACDOUGAL
P.O. Box 65020
                                         Notary Public, State &.Texa
Lubbock, Texas 79464
                                         Comm. Expiros 05-06-2020
                                           Notary ID 130652569
             Case 1:19-cv-00087 Document 1-11 Filed 02/05/19 Page 4 of 4
FILED AND RECORDED
   OFFICJPL PUOLIC RECORDS




   Sun 07, ZOIb     01
                                   2018088445
          UILLIPFISJ       $3000
 Dana DtfttauvoAr, County Citric
    Travis County        TEXRS
                                      Case 1:19-cv-00087 Document 1-12 Filed 02/05/19 Page 1 of 2
JS 44 (Rev. )                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
UNITED STATES OF AMERICA                                                                                ROBIN HAMMOND a/k/a ROBIN GOACHER, OCWEN LOAN
                                                                                                        SERVICING, LLC, ARDITH N. FIDLER f/n/a ARDITH N. KIEFER, and
                                                                                                        CAPITAL ONE BANK (USA), N.A.
     (b) County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant Travis
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
Manuel P. Lena, Jr., U.S. Department of Justice, Tax Division
717 N. Harwood Street, Suite 400, Dallas, TX 75201
(214) 880-9750
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government               u 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4 u 4
                                                                                                                                                   of Business In This State

u 2     U.S. Government               u 4 Diversity                                             Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u    5   u 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           u 3     u    3   Foreign Nation                       u    6   u 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u   375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -         of Property 21 USC 881        u 423 Withdrawal                   u   400 State Reapportionment
u   130 Miller Act                   u   315 Airplane Product               Product Liability   u 690 Other                               28 USC 157                   u   410 Antitrust
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                               u   430 Banks and Banking
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  u   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         u 820 Copyrights                   u   460 Deportation
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                       u 830 Patent                       u   470 Racketeer Influenced and
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                       u 840 Trademark                            Corrupt Organizations
        Student Loans                u   340 Marine                         Injury Product                                                                             u   480 Consumer Credit
        (Excl. Veterans)             u   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                u   490 Cable/Sat TV
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        u   710 Fair Labor Standards        u   861 HIA (1395ff)               u   850 Securities/Commodities/
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                 Act                         u   862 Black Lung (923)                   Exchange
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending    u   720 Labor/Mgmt. Relations       u   863 DIWC/DIWW (405(g))         u   890 Other Statutory Actions
u   190 Other Contract                       Product Liability        u 380 Other Personal      u   740 Railway Labor Act           u   864 SSID Title XVI             u   891 Agricultural Acts
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage     u   751 Family and Medical          u   865 RSI (405(g))               u   893 Environmental Matters
u   196 Franchise                            Injury                   u 385 Property Damage             Leave Act                                                      u   895 Freedom of Information
                                     u   362 Personal Injury -              Product Liability   u   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   u   791 Empl. Ret. Inc.                                                u   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                u   899 Administrative Procedure
u   210 Land Condemnation            u   440 Other Civil Rights       u 510 Motions to Vacate                                       u 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
u   220 Foreclosure                  u   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
u   230 Rent Lease & Ejectment       u   442 Employment                 Habeas Corpus:                                              u 871 IRS—Third Party              u   950 Constitutionality of
u   240 Torts to Land                u   443 Housing/                 u 530 General                                                        26 USC 7609                         State Statutes
u   245 Tort Product Liability               Accommodations           u 535 Death Penalty              IMMIGRATION
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 540 Mandamus & Other    u 462 Naturalization Application
                                             Employment               u 550 Civil Rights        u 463 Habeas Corpus -
                                     u   446 Amer. w/Disabilities -   u 555 Prison Condition          Alien Detainee
                                             Other                    u 560 Civil Detainee -          (Prisoner Petition)
                                     u   448 Education                      Conditions of       u 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
u 1 Original           u 2 Removed from          u 3 Remanded from             u 4 Reinstated or u 5 another district                    u 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            26 USC Sections 7401 & 7403; 28 USC Sections 1340 & 1345
VI. CAUSE OF ACTION Brief description of cause:
                                            Foreclose tax liens; reduce tax liabilities to judgment.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23              170,954.72                                                                             JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

02/05/2019                                                             /s/ Manuel P. Lena, Jr.
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE
                               Case 1:19-cv-00087 Document 1-12 Filed 02/05/19 Page 2 of 2
JS 44 Reverse (Rev. )


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
  The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the
use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil
complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
